Exhibit 10.3

 

$8,000,000.00

 

REVOLVING LOAN AND SECURITY AGREEMENT

 

by and between

 

HEALTHMONT, INC., a Tennessee corporation

HEALTHMONT OF GEORGIA, INC., a Tennessee corporation

(dba Memorial Hospital of Adel, Memorial Convalescent Center

and Memorial Home Health)

HEALTHMONT OF TEXAS, INC., a Tennessee corporation

HEALTHMONT OF TEXAS I, LLC, a Tennessee limited liability company

(dba Dolly Vinsant Memorial Hospital)

HEALTHMONT OF OREGON I, INC., a Tennessee corporation

HEALTHMONT OF OREGON II, INC., a Tennessee corporation

HEALTHMONT OF OREGON III, INC., a Tennessee corporation

(dba Woodland Park Medical Plaza)

HEALTHMONT OF OREGON V, LLC, a Tennessee limited liability company

(dba Woodland Park Hospital)

HEALTHMONT OF OREGON IV, LLC, a Tennessee limited liability company

dba Eastmoreland Hospital

(“Borrower”)

 

and

 

HELLER HEALTHCARE FINANCE, INC.

 

(“Lender”)

 

August 31, 2000



--------------------------------------------------------------------------------

REVOLVING LOAN AND SECURITY AGREEMENT

 

THIS REVOLVING LOAN AND SECURITY AGREEMENT (the “Agreement”) is made as of
August 31, 2000, by and between HEALTHMONT, INC., a Tennessee corporation,
HEALTHMONT OF GEORGIA, INC., a Tennessee corporation dba Memorial Hospital of
Adel, Memorial Convalescent Center and Memorial Home Health, HEALTHMONT OF
TEXAS, INC., a Tennessee corporation, HEALTHMONT OF TEXAS I, LLC, a Tennessee
limited liability company dba Dolly Vinsant Memorial Hospital HEALTHMONT OF
OREGON I, INC., a Tennessee corporation, HEALTHMONT OF OREGON II, INC., a
Tennessee corporation, HEALTHMONT OF OREGON III, INC., a Tennessee corporation
dba Woodland Park Medical Plaza, HEALTHMONT OF OREGON V, LLC, a Tennessee
limited liability company dba Woodland Park Hospital, HEALTHMONT OF OREGON IV,
LLC, a Tennessee limited liability company dba Eastmoreland Hospital
(collectively the “Borrower”), and HELLER HEALTHCARE FINANCE, INC., a Delaware
corporation (“Lender”).

 

RECITALS

 

A. Borrower desires to establish certain financing arrangements with and borrow
funds from Lender, and Lender is willing to establish such arrangements for and
make loans and extensions of credit to Borrower, on the terms and conditions set
forth below.

 

B. The parties desire to define the terms and conditions of their relationship
and to reduce their agreements to writing.

 

NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and for other consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement, unless otherwise specified, all references to
“Sections” shall be deemed to refer to Sections of this Agreement, and the
following terms shall have the meanings set forth below:

 

Section 1.1. Account. “Account” means any right to payment for goods sold or
leased or services rendered, whether or not evidenced by an instrument or
chattel paper, and whether or not earned by performance, including, without
limitation, the right to payment of management fees.

 

2



--------------------------------------------------------------------------------

Section 1.2. Account Debtor. “Account Debtor” means any Person obligated on any
Account of Borrower, including without limitation, any Insurer and any
Medicaid/Medicare Account Debtor.

 

Section 1.3. Affiliate. “Affiliate” means, with respect to a specified Person,
any Person directly or indirectly controlling, controlled by, or under common
control with the specified Person, including without limitation their
stockholders and any Affiliates thereof. A Person shall be deemed to control a
corporation or other entity if the Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and business of the
corporation or other entity, whether through the ownership of voting securities,
by contract, or otherwise.

 

Section 1.4. Agreement. “Agreement” means this Loan and Security Agreement, as
it may be amended or supplemented from time to time.

 

Section 1.5. Base Rate. “Base Rate” means a rate of interest equal to one and
one-half percent (1.5%) above the “Prime Rate of Interest.

 

Section 1.6. Borrowed Money. “Borrowed Money” means any obligation to repay
money, any indebtedness evidenced by notes, bonds, debentures or similar
obligations, any obligation under a conditional sale or other title retention
agreement and the net aggregate rentals under any lease which under GAAP would
be capitalized on the books of Borrower or which is the substantial equivalent
of the financing of the property so leased.

 

Section 1.7. Borrower. “Borrower” has the meaning set forth in the Preamble.

 

Section 1.8. Borrowing Base. “Borrowing Base” has the meaning set forth in
Section 2.1(d).

 

Section 1.9. Business Day. “Business Day” means any day on which financial
institutions are open for business in the State of Maryland, excluding Saturdays
and Sundays.

 

Section 1.9.a. Change of Control. “Change of Control” means (i) individuals who,
as of the Closing Date, constituted the board of directors of Borrower (together
with any new directors whose election by that board of directors or whose
nomination for election by the stockholders of Borrower was approved by
two-thirds of the directors of Borrower then still in office who were either
directors at the beginning of the period or whose election or nomination for
election was previously approved) cease for any reason to constitute a majority
of the board of directors of Bcrrrower then in office, or (ii) a transfer of
capital stock of Borrower occurs such that, immediately after giving effect to
the transfer, Persons who held capital stock of Borrower immediately prior to
the transfer do not continue to hold at least 67% of the capital stock of
Borrower.

 

3



--------------------------------------------------------------------------------

Section 1.10. Closing; Closing Date. “Closing” and “Closing Date” have the
meanings set forth in Section 5.3.

 

Section 1.11. Collateral. “Collateral” has the meaning set forth in Section 3.1.

 

Section 1.12. Commitment Fee. “Commitment Fee” has the meaning set forth in
Section 2.4(a).

 

Section 1.13. Concentration Account. “Concentration Account” has the meaning set
forth in Section 2.3.

 

Section 1.14. Controlled Group. “Controlled Group” means all businesses that
would be treated as a single employer under Section 400l(b) of ERISA.

 

Section 1.15. Cost Report Settlement Account. “Cost Report Settlement Account”
means an “Account” owed to Borrower by a Medicaid/Medicare Account Debtor
pursuant to any cost report, either interim, filed or audited, as the context
may require.

 

Section 1.16. Default Rate. “Default Rate” means a rate per annum equal to five
percent (5%) above the then applicable Base Rate.

 

Section 1.17. ERISA. “ERISA” has the meaning set forth in Section 4.12.

 

Section 1.18. Event of Default. “Event of Default” and “Events of Default” have
the meanings set forth in Section 8.1.

 

Section 1.19. GAAP. “GAAP” means generally accepted accounting principles
applied in a consistent manner.

 

Section 1.20. Governmental Authority. “Governmental Authority” means and
includes any federal, state, District of Columbia, county, municipal, or other
government and any department, commission, board, bureau, agency or
instrumentality thereof, whether domestic or foreign.

 

Section 1.21. Hazardous Material. “Hazardous Material” means any substances
defined or designated as hazardous or toxic waste, hazardous or toxic material,
hazardous or toxic substance, or similar term, by any environmental statute,
rule or regulation or any Governmental Authority applicable to Borrower or its
business, operations or assets.

 

Section 1.22. Highest Lawful Rate. “Highest Lawful Rate” means the maximum
lawful rate of interest referred to in Section 2.7 that may accrue pursuant to
this Agreement.

 

4



--------------------------------------------------------------------------------

Section 1.23. Insurer. “Insurer” means a Person that insures a Patient against
certain of the costs incurred in the receipt by such Patient of Medical
Services, or that has an agreement with Borrower to compensate Borrower for
providing services to a Patient.

 

Section 1.24. Lender. “Lender” means Heller Healthcare Finance, Inc., a Delaware
corporation.

 

Section 1.25. Loan. “Loan” has the meaning set forth in Section 2.1 (a).

 

Section 1.26. Loan Documents. “Loan Documents” means and includes this
Agreement, the Note, the Mortgage Documents, the Warrant, the Certificate of
Validity, and each and every other document now or hereafter delivered in
connection with this Agreement, as any of them may be amended, modified, or
supplemented from time to time.

 

Section 1.27. Loan Management Fee. “Loan Management Fee” has the meaning set
forth in Section 2.4(c).

 

Section 1.28. Lockbox. “Lockbox” has the meaning set forth in Section 2.3.

 

Section 1.28 a. Lockbox Account. “Lockbox Account” means an account maintained
by Borrower at the Lockbox Bank into which all collections of Accounts are paid
directly.

 

Section 1.29. Lockbox Bank. “Lockbox Bank” has the meaning set forth in Section
2.3.

 

Section 1.30. Maximum Loan Amount. “Maximum Loan Amount” has the meaning set
forth in Section 2.1 (a).

 

Section 1.31. Medicaid/Medicare Account Debtor. “Medicaid/Medicare Account
Debtor” means any Account Debtor which is (i) the United States of America
acting under the Medicaid/Medicare program established pursuant to the Social
Security Act, (ii) any state or the District of Columbia acting pursuant to a
health plan adopted pursuant to Title XIX of the Social Security Act or (iii)
any agent, carrier, administrator or intermediary for any of the foregoing.

 

Section 1.32. Medical Services. “Medical Services” means Medical and health care
services provided to a Patient, including, but not limited to, medical and
health care services provided to a Patient and performed by Borrower which are
covered by a policy of insurance issued by an Insurer, and includes physician
services, nurse and therapist services, dental services, hospital services,
skilled nursing facility services, comprehensive outpatient rehabilitation
services, home health care services, residential and out-patient behavioral
healthcare services, and medicine or health care equipment provided by Borrower
to a Patient for a necessary or specifically requested valid and proper medical
or health purpose.

 

5



--------------------------------------------------------------------------------

Section 1.32a Mortgage Documents. “Mortgage Documents” means and includes all
documents evidencing that certain first mortgage loan in the amount of
$5,000,000 made as of the Closing Date from Lender to Borrower (the “Mortgage
Loan”) including, without limitation, the mortgage note (the “Secured Term
Note”), the mortgage loan agreement (the “Mortgage Loan Agreement”), those
several Mortgage, Security Agreement and Assignment of Leases, and each and
every other document now or hereafter delivered in connection with such mortgage
documents, as any of them may be amended, modified, or supplemented from time to
time.

 

Section 1.33. Note. “Note” has the meaning set forth in Section 2.1 (c).

 

Section 1.34. Obligations. “Obligations” has the meaning set forth in Section
3.1.

 

Section 1.35. Patient. “Patient” means any Person receiving Medical Services
from Borrower and all Persons legally liable to pay Borrower for such Medical
Services other than Insurers.

 

Section 1.36. Permitted Liens. “Permitted Liens” means: (i) deposits or pledges
to secure obligations under workmen’s compensation, social security or similar
laws, or under unemployment insurance; (ii) deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the ordinary course of business; (iii) mechanic’s, workmen’s,
materialmen’s or other like liens arising in the ordinary course of business
with respect to obligations which are not due, or which are being contested in
good faith by appropriate proceedings which suspend the collection thereof and
in respect of which adequate reserves have been made (provided that such
proceedings do not, in Lender’s sole discretion, involve any substantial risk of
the sale, loss or forfeiture of such property or assets or any interest
therein); (iv) liens and encumbrances in favor of Lender; and (v) liens set
forth on Schedule 1.36.

 

Section 1.37. Person. “Person” means an individual, partnership, corporation,
trust, joint venture, joint stock company, limited liability company,
association, unincorporated organization, Governmental Authority, or any other
entity.

 

Section 1.38. Plan. “Plan” has the meaning set forth in Section 4.12.

 

Section 1.39. Premises. “Premises” has the meaning set forth in Section 4.14.

 

Section 1.40. Prime Rate of Interest. “Prime Rate of Interest” means that rate
of interest designated as such by Citibank, N.A., or any successor thereto, as
the same may from time to time fluctuate.

 

Section 1.41. Prohibited Transaction. “Prohibited Transaction” means a
“prohibited transaction” within the meaning of Section 406 of ERISA or Section
4975(c)(l) of the Internal Revenue Code that is not exempt under Section 407 or
Section 408 of ERISA or Section

 

6



--------------------------------------------------------------------------------

4975(c)(2) or (d) of the Internal Revenue Code or under a class exemption
granted by the U.S. Department of Labor.

 

Section 1.42. Qualified Account. “Qualified Account” means an Account of
Borrower generated in the ordinary course of Borrower’s business from the sale
of goods or rendition of Medical Services which Lender, in its sole credit
judgment, deems to be a Qualified Account. Without limiting the generality of
the foregoing, no Account shall be a Qualified Account if: (a) the Account or
any portion of the Account is payable by an individual beneficiary, recipient or
subscriber individually and not directly to Borrower by a Medicaid/Medicare
Account Debtor or commercial medical insurance carrier acceptable to Lender in
its sole discretion; (b) the Account remains unpaid more than one hundred twenty
(120) days past the claim or invoice date (but in no event more than one hundred
thirty-five (135) days after the applicable Medical Services have been
rendered); (c) the Account is subject to any defense, set-off, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind; (d) any part of any goods the sale of which has given rise to the
Account has been returned, rejected, lost, or damaged; (e) if the Account arises
from the sale of goods by Borrower, the sale was not an absolute sale, or the
sale was made on consignment or on approval or on a sale-or-return basis, or the
sale was made subject to any other repurchase or return agreement, or the goods
have not been shipped to the Account Debtor or its designee; (f) if the Account
arises from the performance of Medical Services, the Medical Services have not
been actually been performed or the Medical Services were undertaken in
violation of any law; (g) the Account is subject to a lien other than a
Permitted Lien; (h) Borrower knows of the bankruptcy, receivership,
reorganization, or insolvency of the Account Debtor; (i) the Account is
evidenced by chattel paper or an instrument of any kind, or has been reduced to
judgment; (j) the Account is an Account of an Account Debtor having its
principal place of business or executive office outside the United States; (k)
the Account Debtor is an Affiliate or Subsidiary of Borrower; (l) more than ten
percent (10%) of the aggregate balance of all Accounts owing from the Account
Debtor obligated on the Account are outstanding more than one hundred fifty
(150) days past their invoice date; (m) fifty percent (50%) or more of the
aggregate unpaid Accounts from any single Account Debtor are not deemed
Qualified Accounts under this Agreement; (n) the total unpaid Accounts of the
Account Debtor, except for a Medicaid/Medicare Account Debtor, exceed twenty
percent (20%) of the net amount of all Qualified Accounts (including
Medicaid/Medicare Account Debtors); (o) any covenant, representation or warranty
contained in the Loan Documents with respect to such Account has been breached;
or (p) the Account fails to meet such other specifications and requirements
which may from time to time be reasonably established by Lender using its
customary underwriting guidelines.

 

Section 1.43. Reportable Event. “Reportable Event” means a “reportable event” as
defined in Section 4043(c) of ERISA for which the notice requirements of Section
4043(a) of ERISA are not waived.

 

Section 1.44. Revolving Credit Loan. “Revolving Credit Loan” has the meaning set
forth in Section 2.1 (b).

 

7



--------------------------------------------------------------------------------

Section 1.45. Term. “Term” has the meaning set forth in Section 2.8.

 

Section 1.46 Termination Fee. “Termination Fee” shall mean a fee payable upon
termination of the Agreement, as yield maintenance for the loss of bargain and
not as a penalty, equal to either (i) Two Hundred Thousand Dollars ($200,000) if
the date of notice of a termination is on or before the second anniversary of
the Closing Date, or (ii) One Hundred Twenty Thousand Dollars ($ 120,000) if the
date of a notice of termination is after the second anniversary of the Closing
Date and on or before the third anniversary of the Closing Date.

 

Section 1.47 Warrant. “Warrant” means that certain Stock Purchase Warrant
granted from Borrower to Lender contemporaneously herewith.

 

ARTICLE II

 

LOAN

 

Section 2.1. Terms.

 

(a) The maximum aggregate principal amount of credit extended by Lender to
Borrower under this Agreement (the “Loan”) that will be outstanding at any time
is Eight Million and No/100 Dollars ($8,000,000.00) (the “Maximum Loan Amount”).

 

(b) The Loan shall be in the nature of a revolving line of credit, and shall
include sums advanced and other credit extended by Lender to or for the benefit
of Borrower from time to time under this Article II (each a “Revolving Credit
Loan”) up to the Maximum Loan Amount depending upon the availability in the
Borrowing Base, the requests of Borrower pursuant to the terms and conditions of
Section 2.2, and on such other basis as Lender may reasonably determine. The
outstanding principal balance of the Loan may fluctuate from time to time, to be
reduced by repayments made by Borrower (which may be made without penalty or
premium), and to be increased by future Revolving Credit Loans, advances and
other extensions of credit to or for the benefit of Borrower, and shall be due
and payable in full upon the expiration of the Term. For purposes of this
Agreement, any determination as to whether there is availability within the
Borrowing Base for advances or extensions of credit shall be made by Lender in
its sole discretion and is final and binding upon Borrower.

 

(c) At Closing, Borrower shall execute and deliver to Lender a promissory note
evidencing Borrower’s unconditional obligation to repay Lender for Revolving
Credit Loans, advances, and other extensions of credit made under the Loan, in
the form of Exhibit A to this Agreement (as amended, modified, restated or
replaced from time to time, the “Note”), dated the date of this Agreement,
payable to the order of Lender in accordance with the terms thereof. The Note
shall bear interest on the outstanding principal balance of the Note from the
date of the Note until repaid, with interest payable monthly in arrears on the
first Business Day of each month, at a rate per annum (on the basis of the
actual number of days elapsed over a year of 360

 

8



--------------------------------------------------------------------------------

days) equal to the Base Rate, provided that after the occurrence and during the
continuance of an Event of Default such rate shall be equal to the Default Rate.
Each Revolving Credit Loan, advance and other extension of credit shall be
deemed evidenced by the Note, which is deemed incorporated into and made a part
of this Agreement by this reference.

 

(d) Subject to the terms and conditions of this Agreement, advances under the
Loan shall be made against a borrowing base equal to eighty-five percent (85%)
of Qualified Accounts due and owing from any Medicaid/Medicare Account Debtor,
Insurer or other Account Debtor (the “Borrowing Base”). Lender, in its sole
credit judgment, may further adjust the Borrowing Base by applying percentages
(known as “liquidity factors”) to Qualified Accounts by payor class based upon
Borrower’s actual recent collection history for each such payor class (i.e.,
Medicare, Medicaid, commercial insurance, etc.) in a manner consistent with
Lender’s underwriting practices and procedures. Such liquidity factors may be
adjusted by Lender throughout the Term as warranted by collection histories.
Lender shall give Borrower written notice of any such change in the liquidity
factors.

 

(e) Due to potential Medicare program reimbursement liabilities against
Borrower, $25,000 will be reserved against the initial Borrowing Base (the
“Borrowing Base Reserve”). Thereafter, the Borrowing Base Reserve will be
increased by an additional $50,000 on December 1, 2000, March 1, 2001, June 1,
2001 and September 1, 2001, and by $25,000 on December 1, 2001 (so that the
total Borrowing Base Reserve as of December 1, 2001 is $250,000). Upon
Borrower’s receipt of a notice or notices of Medicare program reimbursement
liability, Borrower will immediately provide copies of such notice or notices to
Lender and Lender shall have the right, in it sole discretion, to further
increase the Borrowing Base Reserve to the extent of any such liabilities. Upon
Borrower’s satisfaction of such liabilities, the Borrowing Base Reserve will be
decreased to the extent of such satisfaction (but not below $250,000).

 

Section 2.2. Loan Administration. Borrowings under the Loan shall be as follows:

 

(a) A request for a Revolving Credit Loan shall be made, or shall be deemed to
be made, in the following manner: (i) Borrower may give Lender notice of its
intention to borrow, in which notice Borrower shall specify the amount of the
proposed borrowing and the proposed borrowing date, not later than 2:00 p.m.
Eastern time two (2) Business Days before the proposed borrowing date; provided,
however, that no such request may be made at a time when there exists an Event
of Default; and (ii) the becoming due of any amount required to be paid under
this Agreement, whether as interest or for any other Obligation, shall be deemed
irrevocably to be a request for a Revolving Credit Loan on the day following the
due date in the

--------------------------------------------------------------------------------

1 To demonstrate the methodology, the following is an illustration of the
application of liquidity factors: If Borrower historically collects 75% of
invoiced insurance claims within the eligibility period, the liquidity factor
would be 75%, so that availability against such class of Accounts in the
aggregate would be equal to Qualified Accounts multiplied by a 75% liquidity
factor and then multiplied by the 85% advance rate.

 

9



--------------------------------------------------------------------------------

amount required to pay such interest or other Obligation if such was not paid by
Borrower on the due date.

 

(b) Borrower hereby irrevocably authorizes Lender to disburse the proceeds of
each Revolving Credit Loan requested, or deemed to be requested, as follows: (i)
the proceeds of each Revolving Credit Loan requested under subsection 2.2(a)(i)
shall be disbursed by Lender by wire transfer to such bank account as may be
agreed upon by Borrower and Lender from time to time or elsewhere if pursuant to
written direction from Borrower; and (ii) the proceeds of each Revolving Credit
Loan deemed to be requested under subsection 2.2(a)(ii) shall be disbursed by
Lender by way of direct payment of the relevant interest or other Obligation.

 

(c) All Revolving Credit Loans, advances and other extensions of credit to or
for the benefit of Borrower shall constitute one general Obligation of Borrower,
and shall be secured by Lender’s lien upon all of the Collateral.

 

(d) Lender shall enter all Revolving Credit Loans as debits to a loan account in
the name of Borrower and shall also record in said loan account all payments
made by Borrower on any Obligations and all proceeds of Collateral which are
indefeasibly paid to Lender, and may record therein, in accordance with
customary accounting practice, other debits and credits, including interest and
all charges and expenses properly chargeable to Borrower. All collections into
the Concentration Account pursuant to Section 2.3 shall be applied first to
fees, costs and expenses due and owing under the Loan Documents, then to
interest due and owing under the Loan Documents, and then to principal
outstanding with respect to Revolving Credit Loans.

 

(e) Lender will account to Borrower monthly with a statement of Revolving Credit
Loans, charges and payments made pursuant to this Agreement, and such accounting
rendered by Lender shall be deemed final, binding and conclusive upon Borrower,
absent manifest error, unless Lender is notified by Borrower in writing to the
contrary within thirty (30) days of the date each accounting is mailed to
Borrower. Such notice shall be deemed an objection to those items specifically
objected to in the notice.

 

Section 2.3. Collections, Disbursements, Borrowing Availability, and Lockbox
Account. Borrower shall maintain a lockbox account (the “Lockbox”) with Bank One
Arizona, N.A. (the “Lockbox Bank”), subject to the provisions of this Agreement,
and shall execute with the Lockbox Bank a Lockbox Agreement in the form attached
as Exhibit B, and such other agreements related to the Lockbox Agreement as
Lender may require. Borrower shall ensure that all collections of Accounts are
paid directly from Account Debtors into the Lockbox, and that all funds paid
into the Lockbox are immediately transferred into a depository account
maintained by Lender at Bank One, N.A., or such other financial institution as
determined by Lender in its sole discretion, by written notice to Borrowers and
the Lockbox Bank (the “Concentration Account”). Lender shall apply, on a daily
basis, all funds transferred into the Concentration Account pursuant to this
Section 2.3 to reduce the outstanding indebtedness under the Loan (in accordance
with Section 2.2(d)), and all future Revolving Credit Loans, advances

 

10



--------------------------------------------------------------------------------

and other extensions of credit to be made by Lender under the conditions set
forth in this Article II. To the extent that any collections of Accounts or
proceeds of other Collateral are not sent directly to the Lockbox but are
received by Borrower, such collections shall be held in trust for the benefit of
Lender and immediately remitted, in the form received, to the Lockbox Bank for
transfer to the Concentration Account immediately upon receipt by Borrower.
Borrower acknowledges and agrees that its compliance with the terms of this
Section 2.3 is essential, and that Lender will suffer immediate and irreparable
injury and have no adequate remedy at law, if Borrower, through its acts or
omissions, causes or permits Account Debtors to pay other than to the Lockbox
Account, or if Borrower fails to immediately deposit collections of Accounts or
proceeds of other Collateral in the Lockbox Account as herein required. Upon
Borrower’s failure to comply with the terms of this Section 2.3, Lender will be
entitled, in addition to exercising any other rights and remedies available to
it, to assess a non-compliance fee which shall operate to increase the Base Rate
by two percent (2%) per annum during any period of non-compliance, Lender shall
be entitled to assess such fee whether or not an Event of Default is declared or
otherwise occurs. All funds transferred from the Concentration Account for
application to Borrower’s indebtedness to Lender shall be applied to reduce the
Loan balance, but for purposes of calculating interest shall be subject to a
five (5) Business Day clearance period. If as the result of collections of
Accounts pursuant to the terms and conditions of this Section 2.3 a credit
balance exists with respect to the Concentration Account, such credit balance
shall not accrue interest in favor of Borrower, but shall be available to
Borrower at any time or times for so long as no Event of Default, and no event
or circumstance which, with notice or the passage of time (or both), would
constitute an Event of Default, exists.

 

Section 2.4. Fees.

 

(a) By executing this Agreement. Borrower agrees unconditionally to pay to
Lender a commitment fee equal to one and one-half percent (1.5%) ($120,000) of
the Maximum Loan Amount (the “Commitment Fee”).

 

(b) For so long as the Loan is available to Borrower, Borrower unconditionally
shall pay to Lender a monthly usage fee (the “Usage Fee”) equal to 0.0417% of
the average amount by which the Maximum Loan Amount exceeds the average amount
of the outstanding principal balance of the Revolving Credit Loans during the
preceding month. The Usage Fee shall be payable monthly in arrears on the first
Business Day of each successive calendar month.

 

(c) For so long as the Loan is available to Borrower, Borrower unconditionally
shall pay to Lender a monthly loan management fee (the “Loan Management Fee”)
equal to one-twelfth of one percent (0.0833%) of the average amount of the
outstanding principal balance of the Revolving Credit Loans during the preceding
month. The Loan Management Fee shall be payable monthly in arrears on the first
day of each successive calendar month.

 

11



--------------------------------------------------------------------------------

(d) Borrower shall pay to Lender all reasonable out-of-pocket audit and
appraisal fees in connection with audits and appraisals of Borrower’s books and
records and such other matters as Lender shall deem appropriate, which shall be
due and payable on the first Business Day of the month following the date of
issuance by Lender of a request for payment thereof to Borrower.

 

(e) Borrower shall pay to Lender, on demand, any and all reasonable fees, costs
or expenses which Lender or any participant pays to a bank or other similar
institution (including, without limitation, any fees paid by Lender to any
participant) arising out of or in connection with (i) the forwarding to Borrower
or any other Person on behalf of Borrower, by Lender, of proceeds of Revolving
Credit Loans made by Lender to Borrower pursuant to this Agreement, and (ii) the
depositing for collection, by Lender or any participant, of any check or item of
payment received or delivered to Lender or any participant on account of
Obligations.

 

Section 2.5. Payments. Principal payable on account of Revolving Credit Loans
shall be payable by Borrower to Lender immediately upon the earliest of (i) the
receipt by Borrower or Lender of any payments on or proceeds from any of the
Collateral, to the extent of such proceeds, (ii) the occurrence of an Event of
Default if the Loan and the maturity of the payment of the Obligations are
accelerated, or (iii) the termination of this Agreement pursuant to Section 2.8
of this Agreement; provided, however that if any advance made by Lender in
excess of the Borrowing Base shall exist at any time, Borrower shall,
immediately upon demand, repay such overadvance. Interest accrued on the
Revolving Credit Loans shall be due on the earliest of (i) the first Business
Day of each month (for the immediately preceding month), computed on the last
calendar day of the preceding month, (ii) the occurrence of an Event of Default
if the Loan and the maturity of the payment of the Obligations are accelerated,
or (iii) the termination of this Agreement pursuant to Section 2.8. Except to
the extent otherwise set forth in this Agreement, all payments of principal and
of interest on the Loan, all other charges and any other obligations of Borrower
under this Agreement, shall be made to Lender to the Concentration Account, in
immediately available funds.

 

Section 2.6. Use of Proceeds. The proceeds of Lender’s advances under the Loan
shall be used solely for working capital and for other costs of Borrower arising
in the ordinary course of Borrower’s business.

 

Section 2.7. Interest Rate Limitation. The parties intend to conform strictly to
the applicable usury laws in effect from time to time during the term of the
Loan. Accordingly, if any transaction contemplated by this Agreement would be
usurious under such laws, then notwithstanding any other provision of this
Agreement: (i) the aggregate of all interest that is contracted for, charged, or
received under this Agreement or under any other Loan Document shall not exceed
the maximum amount of interest allowed by applicable law (the “Highest Lawful
Rate”), and any excess shall be promptly credited to Borrower by Lender (or, to
the extent that such consideration shall have been paid, such excess shall be
promptly refunded to Borrower by Lender); (ii) neither Borrower nor any other
Person now or hereafter liable under this Agreement shall be obligated to pay
the amount of such interest to the extent that it is in

 

12



--------------------------------------------------------------------------------

excess of the Highest Lawful Rate; and (iii) the effective rate of interest
shall be reduced to the Highest Lawful Rate. All sums paid, or agreed to be
paid, to Lender for the use, forbearance, and detention of the debt of Borrower
to Lender shall, to the extent permitted by applicable law, be allocated
throughout the full term of the Note until payment is made in full so that the
actual rate of interest does not exceed the Highest Lawful Rate in effect at any
particular time during the full term thereof. If at any time the rate of
interest under the Note exceeds the Highest Lawful Rate, the rate of interest to
accrue pursuant to this Agreement shall be limited, notwithstanding anything to
the contrary in this Agreement, to the Highest Lawful Rate, but any subsequent
reductions in the Base Rate shall not reduce the interest to accrue pursuant to
this Agreement below the Highest Lawful Rate until the total amount of interest
accrued equals the amount of interest that would have accrued if a varying rate
per annum equal to the interest rate under the Note had at all times been in
effect. If the total amount of interest paid or accrued pursuant to this
Agreement under the foregoing provisions is less than the total amount of
interest that would have accrued if a varying rate per annum equal to the
interest rate under the Note had been in effect, then Borrower agrees to pay to
Lender an amount equal to the difference between (x) the lesser of (A) the
amount of interest that would have accrued if the Highest Lawful Rate had at all
times been in effect, or (B) the amount of interest that would have accrued if a
varying rate per annum equal to the interest rate under the Note had at all
times been in effect, and (y) the amount of interest accrued in accordance with
the other provisions of this Agreement.

 

Section 2.8. Term.

 

(a) Subject to Lender’s right to cease making Revolving Credit Loans to Borrower
upon or after any Event of Default, this Agreement shall be in effect for a
period of three (3) years from the Closing Date, unless terminated as provided
in this Section 2.8 (the “Term”), and this Agreement shall be renewed for
one-year periods thereafter upon the mutual written agreement of the parties.

 

(b) Notwithstanding anything in this Agreement to the contrary, Lender may
terminate this Agreement without notice upon or after the occurrence of an Event
of Default.

 

(c) Upon at least thirty (30) days prior written notice to Lender (the
“Termination Notice Period”), Borrower may terminate this Agreement after the
Closing Date, provided however, at the effective date of any termination,
Borrower shall pay to Lender (in addition to the then outstanding principal,
accrued interest and other Obligations owing under the terms of this Agreement
and any other Loan Documents) as yield maintenance for the loss of bargain and
not as a penalty, an amount equal to the Termination Fee.

 

(d) All of the Obligations shall be immediately due and payable upon the
termination date stated in any notice of termination of this Agreement (the
“Termination Date”); provided that, notwithstanding anything in Section 2.8(c)
to the contrary, the Termination Date shall be effective no earlier than the
first Business Day of the month following the expiration of the Termination
Notice Period. All undertakings, agreements, covenants, warranties, and

 

13



--------------------------------------------------------------------------------

representations of Borrower contained in the Loan Documents shall survive any
such termination and Lender shall retain its liens in the Collateral and all of
its rights and remedies under the Loan Documents notwithstanding such
termination until Borrower has paid the Obligations to Lender, in full, in
immediately available funds.

 

(e) Notwithstanding any provision of this Agreement which makes reference to the
continuance of an Event of Default, nothing in this Agreement shall be construed
to permit Borrower to cure an Event of Default following the lapse of the
applicable cure period, and Borrower shall have no such right in any instance
unless specifically granted in writing by Lender.

 

Section 2.9. Joint and Several Liability; Binding Obligations. Each entity
comprising Borrower and executing this Agreement on behalf of Borrower shall be
jointly and severally liable for all of the Obligations. In addition, each
entity comprising Borrower hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon each entity comprising Borrower, and shall be binding upon all such
entities when taken together.

 

ARTICLE III

 

COLLATERAL

 

Section 3.1. Generally. As security for the payment of all liabilities of
Borrower to Lender, including without limitation: (i) indebtedness evidenced
under the Note and Secured Term Note, repayment of Revolving Credit Loans,
repayment of the Mortgage Loan, advances and other extensions of credit, sale
and purchase obligations under the Warrant; all fees and charges owing by
Borrower, (including without limitation the Termination Fee) and all other
liabilities and obligations of every kind or nature whatsoever of Borrower to
Lender, whether now existing or hereafter incurred, joint or several, matured or
unmatured, direct or indirect, primary or secondary, related or unrelated, due
or to become due, including but not limited to any extensions, modifications,
substitutions, increases and renewals thereof, (ii) the payment of all amounts
advanced by Lender to preserve, protect, defend, and enforce its rights under
this Agreement and in the following property in accordance with the terms of
this Agreement, and (iii) the payment of all expenses incurred by Lender in
connection therewith (collectively, the “Obligations”), and as further security
for the payment and performance of the obligations of Borrower under the
Mortgage Documents and any and all other loan and security agreements, secured
bridge or term notes or other loan documents evidencing indebtedness of Borrower
or any of its Affiliates to Lender or any of its Affiliates, including without
limitation the Mortgage Documents (as such documents are specifically listed on
Exhibit E to this Agreement), as amended, modified or replaced, Borrower hereby
assigns and grants to Lender a continuing first priority lien on and security
interest in, upon, and to the following property (the “Collateral”):

 

(a) All of Borrower’s now-owned and hereafter acquired or arising Accounts,
accounts receivable and rights to payment of every kind and description, and all
of Borrower’s contract rights, chattel paper, documents and instruments with
respect thereto, and all of Borrower’s rights, remedies, security and liens, in,
___ and in respect of the Accounts, including, without limitation, rights of
stoppage in transit, replevin, repossession and reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party guaranties or other
contracts of suretyship with respect to the Accounts, deposits or other security
for the obligation of any Account Debtor, and credit and other insurance;

 

14



--------------------------------------------------------------------------------

(b) All moneys, securities and other property and the proceeds thereof, now or
hereafter held or received by, in transit to in possession of, or under the
control of Lender or a bailee or Affiliate of Lender, from or for Borrower,
whether for safekeeping, pledge, custody, transmission, collection or otherwise,
and all of Borrower’s deposits (general or special), balances, sums and credits
with Lender at any time existing;

 

(c) All of Borrower’s right, title and interest in, to and in respect of all
goods relating to, or which by sale have resulted in, Accounts, including,
without limitation, all goods described in invoices or other documents or
instruments with respect to, or otherwise representing or evidencing, any
Account, and all returned, reclaimed or repossessed goods;

 

(d) All of Borrower’s now owned or hereafter acquired deposit accounts into
which Accounts are deposited, including the Lockbox Account;

 

(e) All of Borrower’s now owned and hereafter acquired or arising general
intangibles and other property of every kind and description with respect to,
evidencing or relating to its Accounts, accounts receivable and other rights to
payment, including, but not limited to, all existing and future customer lists,
choses in action, claims, books, records, ledger cards, contracts, licenses,
formulae, tax and other types of refunds, returned and unearned insurance
premiums, rights and claims under insurance policies, and computer programs,
information, software, records, and data, as the same relates to the Accounts;

 

(f) All of Borrower’s other general intangibles (including, without limitation,
any proceeds from insurance policies after payment of prior interests), patents,
unpatented inventions, trade secrets, copyrights, contract rights, goodwill,
literary rights, rights to performance, rights under licenses, choses-in-action,
claims, information contained in computer media (such as data bases, source and
object codes, and information therein), things in action, trademarks and
trademarks applied for (together with the goodwill associated therewith) and
derivatives thereof, trade names, including the rights to make, use, and vend
goods utilizing any of the foregoing, and permits, licenses, certifications,
authorizations and approvals, and the rights of Borrower thereunder, issued by
any governmental, regulatory, or private authority, agency, or entity whether
now owned or hereafter acquired, together with all cash and non-cash proceeds
and products thereof;

 

15



--------------------------------------------------------------------------------

(g) All of Borrower’s now owned or hereafter acquired inventory of every
description which is held by Borrower for sale or lease or is furnished by
Borrower under any contract of service or is held by Borrower as raw materials,
work in process or materials used or consumed in a business, wherever located,
and as the same may now and hereafter from time to time be constituted, together
with all cash and non-cash proceeds and products thereof;

 

(h) All of Borrower’s now owned or hereafter acquired machinery, equipment,
computer equipment, tools, tooling, furniture, fixtures, goods, supplies,
materials, work in process, whether now owned or hereafter acquired, together
with all additions, parts, fittings, accessories, special tools, attachments,
and accessions now and hereafter affixed thereto and/or used in connection
therewith, all replacements thereof and substitutions therefor, and all cash and
non-cash proceeds and products thereof;

 

(i) all of Borrower’s books, records, ledger cards, computer programs and other
property at any time evidencing or relating to the Accounts;

 

(j) all of Borrower’s monies and other property of every kind and nature now or
at any time or times hereafter in the possession of or under the control of
Borrower or a bailee or Affiliate of Borrower; and

 

(k) The proceeds (including, without limitation, insurance proceeds) of all of
the foregoing.

 

Section 3.2. Lien Documents. At Closing and thereafter as Lender deems necessary
in its sole discretion, Borrower shall execute and deliver to Lender, or have
executed and delivered (all in form and substance satisfactory to Lender in its
sole discretion):

 

(a) UCC-1 Financing Statements pursuant to the Uniform Commercial Code in effect
in the jurisdiction(s) in which Borrower operates, which Lender may file in any
jurisdiction where any Collateral is or may be located and in any other
jurisdiction that Lender deems appropriate; provided that a carbon,
photographic, or other reproduction or other copy of this Agreement or of a
financing statement is sufficient as and may be filed in lieu of a financing
statement; and

 

(b) Any other agreements, documents, instruments, and writings deemed necessary
by Lender or as Lender may otherwise request from time to time in its sole
discretion to evidence, perfect, or protect Lender’s lien and security interest
in the Collateral required under this Agreement.

 

Section 3.3. Collateral Administration.

 

(a) All Collateral (except deposit accounts) will at all times be kept by
Borrower at the locations set forth on Schedule 3.3(a) and shall not be moved
from such

 

16



--------------------------------------------------------------------------------

locations without the prior written consent of Lender, which consent shall not
be unreasonably withheld.

 

(b) Borrower shall keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit to Lender on such periodic
basis as Lender shall request a sales and collections report for the preceding
period, in form satisfactory to Lender. In addition, if Accounts in an aggregate
face amount in excess of $50,000.00 become ineligible because they fall within
one of the specified categories of ineligibility set forth in the definition of
Qualified Accounts or otherwise, Borrower shall notify Lender of such occurrence
on the first Business Day following such occurrence and the Borrowing Base shall
thereupon be adjusted to reflect such occurrence. If requested by Lender,
Borrower shall execute and deliver to Lender formal written assignments of all
of its Accounts weekly or daily, which shall include all Accounts that have been
created since the date of the last assignment, together with copies of claims,
invoices or other information related thereto.

 

(c) Whether or not an Event of Default has occurred, any of Lender’s officers,
employees or agents shall have the right, at any time or times hereafter, in the
name of Lender or any designee of Lender or Borrower, to verify the validity,
amount or any other matter relating to any Accounts by mail, telephone,
telegraph or otherwise. Borrower shall cooperate fully with Lender in an effort
to facilitate and promptly conclude such verification process.

 

(d) To expedite collection, Borrower shall endeavor in the first instance to
make collection of its Accounts for Lender. Lender retains the right at all
times after the occurrence and during the continuance of an Event of Default,
subject to applicable law regarding Medicaid/Medicare Account Debtors, to notify
Account Debtors that Accounts have been assigned to Lender and to collect
Accounts directly in its own name and to charge the collection costs and
expenses, including attorneys’ fees, to Borrower.

 

Section 3.4. Other Actions. In addition to the foregoing, Borrower (i) shall
provide prompt written notice to each private indemnity, managed care or other
Insurer who either is currently an Account Debtor or becomes an Account Debtor
at any time following the date of this Agreement that Lender has been granted a
first priority lien and security interest in, upon and to all Accounts
applicable to such Insurer and directs each Account Debtor to make payments into
the Lockbox, and hereby authorizes Lender, upon Borrower’s failure to send such
notices within fifteen (15) days after the date of this Agreement (or fifteen
(15) days after the Insurer becomes an Account Debtor), to send any and all
similar notices to such Insurers, and (ii) shall do anything further that may be
lawfully required by Lender to secure Lender and effectuate the intentions and
objects of this Agreement, including but not limited to the execution and
delivery of lockbox agreements, continuation statements, amendments to financing
statements, and any other documents required under this Agreement. At Lender’s
request, Borrower shall also immediately deliver to Lender all items for which
Lender must receive possession to obtain a perfected security interest. Borrower
shall, on Lender’s demand, deliver to Lender all notes, certificates, and
documents of title, chattel paper, warehouse receipts, instruments, and any
other similar instruments constituting Collateral.

 

17



--------------------------------------------------------------------------------

Section 3.5. Searches. Before Closing, and thereafter (as and when determined by
Lender in its sole discretion), Lender will perform the searches described in
clauses (a) and (b) below against Borrower (the results of which are to be
consistent with Borrower’s representations and warranties under this Agreement),
all at Borrower’s expense:

 

(a) Uniform Commercial Code searches with the Secretary of State and _ocal
filing offices of each jurisdiction where Borrower maintains its executive
offices, a place of business, or assets;

 

(b) Judgment, federal tax lien and corporate and partnership tax lien searches,
in each jurisdiction searched under clause (a) above; and

 

In addition, prior to Closing, at Borrower’s expense, Borrower shall obtain and
deliver to Lender good standing certificates showing Borrower to be in good
standing in its state of formation and in each other state in which it is doing
and currently intends to do business for which qualification is required.

 

Section 3.6. Power of Attorney. Each of the officers of Lender is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
Borrower (without requiring any of them to act as such) with full power of
substitution to do the following: (i) endorse the name of Borrower upon any and
all checks, drafts, money orders, and other instruments for the payment of money
that are payable to Borrower and constitute collections on Borrower’s Accounts;
(ii) execute in the name of Borrower any financing statements, schedules,
assignments, instruments, documents, and statements that Borrower is obligated
to give Lender under this Agreement; and (iii) do such other and further acts
and deeds in the name of Borrower that Lender may deem necessary to enforce any
Account or other Collateral or perfect Lender’s security interest or lien in any
Collateral. In addition, if Borrower breaches its obligation to direct payments
of the proceeds of the Collateral to the Lockbox Account, Lender, as the
irrevocably made, constituted and appointed true and lawful attorney for
Borrower pursuant to this paragraph, may, by the signature or other act of any
of Lender’s officers (without requiring any of them to do so), direct any
federal, state or private payor or fiscal intermediary to pay proceeds of the
Collateral to Borrower by directing payment to the Lockbox Account.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender, and shall be deemed to represent and
warrant on each day on which any Obligations shall be outstanding under this
Agreement, that:

 

Section 4.1. Subsidiaries. Except as set forth in Schedule 4.1, Borrower has no
subsidiaries.

 

18



--------------------------------------------------------------------------------

Section 4.2. Organization and Good Standing. Borrower is a corporation/limited
liability company duly organized, validly existing, and in good standing under
the laws of its state of formation, is in good standing as a foreign
corporation/limited liability company in each jurisdiction in which the
character of the properties owned or leased by it therein or the nature of its
business makes such qualification necessary, has the corporate power and
authority to own its assets and transact the business in which it is engaged,
and has obtained all certificates, licenses and qualifications required under
all laws, regulations, ordinances, or orders of public authorities necessary for
the ownership and operation of all of its properties and transaction of all of
its business except where the failure to qualify will not result in a materially
adverse effect.

 

Section 4.3. Authority. Borrower has full corporate/limited liability company
power and authority to enter into, execute, and deliver this Agreement and to
perform its obligations under this Agreement, to borrow the Loan, to execute and
deliver the Note, and to incur and perform the obligations provided for in the
Loan Documents, all of which have been duly authorized by all necessary
corporate action. No consent or approval of shareholders or members of, or
lenders to, Borrower and no consent, approval, filing or registration with any
Governmental Authority is required as a condition to the validity of the Loan
Documents or the performance by Borrower of its obligations under the Loan
Documents.

 

Section 4.4. Binding Agreement. This Agreement and all other Loan Documents
constitute, and the Note, when issued and delivered pursuant to this Agreement
for value received, will constitute, the valid and legally binding obligations
of Borrower, enforceable against Borrower in accordance with their respective
terms.

 

Section 4.5. Litigation. Except as disclosed on Schedule 4.5 hereto, there are
no actions, suits, proceedings or investigations pending or, to the knowledge of
Borrower, threatened, against or adversely affecting Borrower’s properties or
assets or the validity or enforceability of the Loan Documents, or the ability
of Borrower to perform any obligations under the Loan Documents. Borrower is not
in default with respect to any order, writ, injunction, decree or demand of any
court, arbitration tribunal or governmental authority having jurisdiction over
Borrower. Borrower is not the subject of any proceeding by any governmental
agency, and no notice of any violation has been or will be issued by a
governmental agency that would, directly or indirectly, or with the passage of
time: (i) have a material adverse impact on Borrower’s ability to accept and/or
retain patients or operate the Improvements for the licensed use or result in
the imposition of a fine, a sanction, a lower rate certification or a lower
reimbursement rate for services rendered to eligible patients; (ii) modify,
limit or annul or result in the transfer, suspension, revocation or imposition
of probationary use of any of the licenses; or (iii) if applicable, affect
Borrower’s continued participation in the Medicaid or Medicare programs or any
other of the third-party payors’ programs, or any successor programs thereto, at
current rate certifications.

 

Section 4.6. No Conflicts. The execution and delivery by Borrower of this
Agreement and the other Loan Documents do not, and the performance of its
obligations under the Loan Documents will not, violate, conflict with,
constitute a default under, or result in the creation of a

 

19



--------------------------------------------------------------------------------

lien or encumbrance upon the property of Borrower (other than for the benefit of
Lender) under: (i) any provision of Borrower’s articles of
incorporation/organization or bylaws/operating agreement, (ii) any provision of
any law, rule, or regulation applicable to Borrower, or (iii) any of the
following: (A) any indenture or other agreement or instrument to which Borrower
is a party or by which Borrower or its property is bound; or (B) any judgment,
order or decree of any court, arbitration tribunal, or Governmental Authority
having jurisdiction over Borrower which is applicable to Borrower.

 

Section 4.7. Financial Condition. The financial statements of Borrower as of and
for the period ending July 31, 2000, certified by the chief financial officer of
Borrower, which have been delivered to Lender, fairly present the financial
condition of Borrower and the results of its operations and changes in financial
condition as of the dates and for the periods referred to, and have been
prepared in accordance with GAAP. There are no material unrealized or
anticipated liabilities, direct or indirect, fixed or contingent, of Borrower as
of the dates of such financial statements which are not reflected in such
financial statements or in the notes to such financial statements. There has
been no materially adverse change in the business, properties, condition
(financial or otherwise) or operations (current or prospective) of Borrower
since March 31. Borrower’s fiscal year ends on December 31. The federal tax
identification number of each Borrower is set forth on Schedule 4.7 attached
hereto.

 

Section 4.8. No Default. Borrower is not in default under or with respect to any
obligation in any respect which could be materially adverse to its business,
operations, property or financial condition, or which could materially adversely
affect the ability of Borrower to perform its obligations under the Loan
Documents. No Event of Default or event which, with the giving of notice or
lapse of time, or both, could become an Event of Default, has occurred and is
continuing.

 

Section 4.9. Title to Properties. Borrower has good and marketable title to its
properties and assets, including the Collateral and the properties and assets
reflected in the financial statements described in Section 4.7, subject to no
lien, mortgage, pledge, encumbrance or charge of any kind, other than Permitted
Liens. Borrower has not agreed or consented to cause any of its properties or
assets whether owned now or hereafter acquired to be subject in the future (upon
the happening of a contingency or otherwise) to any lien, mortgage, pledge,
encumbrance or charge of any kind other than Permitted Liens.

 

Section 4.10. Taxes. Borrower has filed, or has obtained extensions for the
filing of, all federal, state and other material tax returns which are required
to be filed, and has paid all taxes shown as due on those returns and all
assessments, fees and other amounts due as of the date hereof. All tax
liabilities of Borrower are adequately provided for on Borrower’s books.
Notwithstanding the foregoing, Borrower shall not be required to pay and
discharge or cause to be paid and discharged any tax, assessment, charge, levy
or claim (other than payroll taxes) so long as the validity or amount thereof
shall be contested in good faith and by appropriate proceedings by Borrower, as
determined in the reasonable judgment of Lender, and Borrower shall have set
aside on its books adequate reserve therefor; and provided further, that such

 

20



--------------------------------------------------------------------------------

deferment of payment is permissible only so long as Borrower’s title to, and its
right to use, the Collateral is not adversely affected thereby and Lender’s lien
and priority on the Collateral are not adversely affected, altered or impaired
thereby. No tax liability has been asserted by the Internal Revenue Service or
other taxing authority against Borrower for taxes in excess of those already
paid.

 

Section 4.11. Securities and Banking Laws and Regulations.

 

(a) The use of the proceeds of the Loan and Borrower’s issuance of the Note will
not directly or indirectly violate or result in a violation of the Securities
Act of 1933 or the Securities Exchange Act of 1934, as amended, or any
regulations issued pursuant thereto, including without limitation Regulations U,
T or X of the Board of Governors of the Federal Reserve System. Borrower is not
engaged in the business of extending credit for the purpose of the purchasing or
carrying “margin stock” within the meaning of those regulations. No part of the
proceeds of the Loan under this Agreement will be used to purchase or carry any
margin stock or to extend credit to others for such purpose.

 

(b) Borrower is not an investment company within the meaning of the Investment
Company Act of 1940, as amended, nor is it, directly or indirectly, controlled
by or acting on behalf of any Person which is an investment company within the
meaning of that Act.

 

Section 4.12. ERISA. No employee benefit plan (a “Plan”) subject to the Employee
Retirement Income Security Act of 1974 (“ERISA”) and regulations issued pursuant
to ERISA that is maintained by Borrower or under which Borrower could have any
material liability under ERISA (i) has failed to meet minimum funding standards
established in Section 302 of ERISA, (ii) has failed to substantially comply
with all applicable requirements of ERISA and of the Internal Revenue Code,
including all applicable rulings and regulations thereunder, or (iii) has
engaged in or been involved in a prohibited transaction (as defined in ERISA)
under ERISA or under the Internal Revenue Code. Neither Borrower nor any member
of a Controlled Group that includes Borrower has assumed, or received notice of
a claim asserted against Borrower or another member of the Controlled Group for,
withdrawal liability (as defined in the Multi-Employer Pension Plan Amendments
Act of 1980, as amended) with respect to any multi-employer pension plan.
Borrower has timely made when due all contributions with respect to any
multi-employer pension plan in which it participates and no event has occurred
triggering a material claim against Borrower for withdrawal liability with
respect to any multi-employer pension plan in which Borrower participates.

 

Section 4.13. Compliance with Law. Except as described in Schedule 4.13,
Borrower is not in violation of any statute, rule or regulation of any
Governmental Authority (including, without limitation, any statute, rule or
regulation relating to employment practices or to environmental, occupational
and health standards and controls). Borrower has obtained all licenses, permits,
franchises, and other governmental authorizations necessary for the ownership of
its properties and the conduct of its business. Borrower is current with all
reports and documents required to be filed with any state or federal securities
commission or similar

 

21



--------------------------------------------------------------------------------

Governmental Authority and is in full compliance with all applicable rules and
regulations of such commissions.

 

Section 4.14. Environmental Matters. No use, exposure, release, generation,
manufacture, storage, treatment, transportation or disposal of Hazardous
Material has occurred or is occurring on or from any real property on which the
Collateral is located or which is owned, leased or otherwise occupied by
Borrower (the “Premises”), or off the Premises as a result of any action of
Borrower, except as described in Schedule 4.14. All Hazardous Material used,
treated, stored, transported to or from, generated or handled on the Premises,
or off the Premises by Borrower, has been disposed of on or off the Premises by
or on behalf of Borrower in a lawful manner. There are no underground storage
tanks present on or under the Premises owned or leased by Borrower. No other
environmental, public health or safety hazards exist with respect to the
Premises.

 

Section 4.15. Places of Business. As of the Closing Date, the only places of
business of Borrower, and the places where it keeps and intends to keep the
Collateral and records concerning the Collateral, are at the addresses set forth
in Schedule 4.15. Schedule 4.15 also lists the owner of record of each such
property.

 

Section 4.16. Intellectual Property. Borrower exclusively owns or possesses all
the patents, patent applications, trademarks, trademark applications, service
marks, trade names, copyrights, franchises, licenses, and rights with respect to
the foregoing necessary for the current and planned future conduct of its
business, without any conflict with the rights of others. A list of all such
intellectual property (indicating the nature of Borrower’s interest), as well as
all outstanding franchises and licenses given by or held by Borrower, is
attached as Schedule 4.16. Borrower is not in default of any obligation or
undertaking with respect to such intellectual property or rights. Borrower is
not infringing on any patents, patent applications, trademark, trademark
applications, service marks, trace names, copyrights, franchises, licenses, any
rights with respect to the foregoing, or any other intellectual property rights
of others and the Borrower is not aware of any infringement by others of any
such rights owned by Borrower.

 

Section 4.17. Stock Ownership. The identity of the stockholders of record of all
classes of the outstanding stock of Borrower, together with the respective
ownership percentages held by such stockholders, are as set forth on Schedule
4.17.

 

Section 4.18. Material Facts. Neither this Agreement nor any other Loan Document
nor any other agreement, document, certificate, or statement furnished to Lender
by or on behalf of Borrower in connection with the transactions contemplated by
this Agreement contains any untrue statement of material fact or omits to state
a material fact necessary to make the statements contained in this Agreement or
other Loan Document not misleading. There is no fact known to Borrower that
adversely affects or in the future may adversely affect the business,
operations, affairs or financial condition of Borrower, or any of its properties
or assets.

 

22



--------------------------------------------------------------------------------

Section 4.19. Investments, Guarantees, and Certain Contracts. Borrower does not
own or hold any equity or long-term debt investments in, have any outstanding
advances to, have any outstanding guarantees for the obligations of, or have any
outstanding borrowings from, any Person, except as described on Schedule 4.19.
Borrower is not a party to any contract or agreement, or subject to any
corporate/limited liability company restriction, which adversely affects its
business.

 

Section 4.20. Business Interruptions. Within five years before the date of this
Agreement, neither the business, property or assets, or operations of Borrower
or, to the best of Borrower’s knowledge, Borrower’s predecessor New American
Healthcare Corporation, has been adversely affected in any way by any casualty,
strike, lockout, combination of workers or order of the United States of America
or other Governmental Authority, directed against Borrower. There are no pending
or threatened labor disputes, strikes, lockouts, or similar occurrences or
grievances against Borrower or its business, except as set forth on Schedule
4.20

 

Section 4.21. Names. Within five years before the date of this Agreement,
Borrower has not conducted business under or used any other name (whether
corporate, partnership or assumed) other than as shown on Schedule 4.21.
Borrower is the sole owner of all names listed on that Schedule and any and all
business done and invoices issued in such names are Borrower’s sales, business,
and invoices. Each trade name of Borrower represents a division or trading style
of Borrower and not a separate Person or independent Affiliate.

 

Section 4.22 Joint Ventures. Borrower is not engaged in any joint venture or
partnership with any other Person, except as set forth on Schedule 4.22.

 

Section 4.23 Accounts. Lender may rely, in determining which Accounts are
Qualified Accounts, on all statements and representations made by Borrower with
respect to any Account or Accounts. Unless otherwise indicated in writing to
Lender, with respect to each Qualified Account, Borrower represents that:

 

(a) The Account is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;

 

(b) The Account arises out of a completed, bona fide sale and delivery of goods
or rendition of Medical Services by Borrower in the ordinary course of its
business and in accordance with the terms and conditions of all purchase orders,
contracts, certification, participation, certificate of need, or other documents
relating thereto and forming a part of the contract between Borrower and the
Account Debtor

 

(c) The Account is for a liquidated amount maturing as stated in a duplicate
claim or invoice covering such sale or rendition of Medical Services, a copy of
which has been furnished or is available to Lender;

 

23



--------------------------------------------------------------------------------

(d) To the best of Borrower’s knowledge, the Account, and Lender’s security
interest in such Account, is not, and will not (by voluntary act or omission by
Borrower), be in the future, subject to any offset, lien, deduction, defense,
dispute, counterclaim or any other adverse condition, and each such Account is
absolutely owing to Borrower and is not contingent in any respect or for any
reason;

 

(e) To the best of Borrower’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability of any
Accounts or tend to reduce the amount payable thereunder from the face amount of
the claim or invoice and statements delivered to Lender with respect thereto;

 

(f) To the best of Borrower’s knowledge, (i) the Account Debtor under the
Account had the capacity to contract at the time any contract or other document
giving rise to the Account was executed and (ii) such Account Debtor is solvent;

 

(g) To the best of Borrower’s knowledge, there are no proceedings or actions
which are threatened or pending against any Account Debtor under the Account
which might result in any material adverse change in such Account Debtor’s
financial condition or the collectibility of such Account;

 

(h) The Account has been billed and forwarded to the Account Debtor for payment
in accordance with applicable laws and compliance and conformance with any and
requisite procedures, requirements and regulations governing payment by such
Account Debtor with respect to such Account, and such Account if due from a
Medicaid/Medicare Account Debtor is properly payable directly to Borrower; and

 

(i) Borrower has obtained and currently (or is in the process of obtaining and
will have obtained within 30 days following the Closing) has all certificates of
need, Medicaid and Medicare provider numbers, licenses, permits and
authorizations that are necessary in the generation of such Accounts.

 

Section 4.24. Solvency. Both before and after giving effect to the transactions
contemplated by the terms and provisions of this Agreement, Borrower (taken as a
whole) (i) owns property whose fair saleable value is greater than the amount
required to pay all of Borrower’s Indebtedness (including contingent debts),
(ii) was and is able to pay all of its Indebtedness as such Indebtedness
matures, and (iii) had and has capital sufficient to carry on its business and
transactions and all business and transactions in which it about to engage. For
purposes of this Agreement, the term “Indebtedness” means, without duplication
(x) all items which in accordance with GAAP would be included in determining
total liabilities as shown on the liability side of a balance sheet of such
Borrower as of the date on which Indebtedness is to be determined, (y) all
obligations of any other person or entity which such Borrower has guaranteed,
and (z) the Obligations.

 

24



--------------------------------------------------------------------------------

Section 4.26 Recoupments. There are no Medicare or Medicaid recoupments or
recoupments of any third-party payor being sought, requested or claimed, or to
the Borrower’s knowledge, threatened against the Borrower, or any of its
Affiliates.

 

Section 4.27 Participation Agreements. Schedule 4.27 hereto, sets forth an
accurate, complete and current list of all participation agreements with health
maintenance organizations, insurance programs, third party payors and preferred
provider organizations with respect to he Improvements. Borrower has delivered
to Lender true, correct and complete copies of all such agreements listed on
Schedule 4.27.

 

Section 4.28 Reports. Borrower has timely filed or caused to be timely filed,
all cost reports and other material reports of every kind whatsoever required by
law or by written or oral contracts or otherwise to have been filed or made with
respect to the Improvements. True and correct copies of all such reports for the
three (3) most recent fiscal years of the providers have been furnished to
Lender. Except as set forth on Schedule 4.28, there are no claims, actions or
appeals pending (and Borrower has not filed any claims or reports which should
result in any such claims, actions or appeals) before any commission, board or
agency including without limitation any intermediary or carrier, the Provider
Reimbursement Review Board or the Administrator of the Health Care Financing
Administration, with respect to any state or federal Medicare or Medicaid cost
reports or claims filed by Borrower on or before the date hereof, or any
disallowance by any commission, board or agency in connection with any audit of
such cost reports.

 

ARTICLE V

 

CLOSING AND CONDITIONS OF LENDING

 

Section 5.1. Conditions Precedent to Agreement. The obligation of Lender to
enter into and perform this Agreement and to make Revolving Credit Loans is
subject to the following conditions precedent:

 

(a) Lender shall have received two (2) originals of this Agreement, the
Certificate of Validity, the Warrant and all other Loan Documents required to be
executed and delivered at or before Closing (other than the Note, as to which
Lender shall receive only one original), executed by Borrower and any other
required Persons, as applicable.

 

(b) Lender shall have received all searches and good standing certificates
required by Section 3.5.

 

(c) Borrower shall have complied and shall then be in compliance with all the
terms, covenants and conditions of the Loan Documents.

 

25



--------------------------------------------------------------------------------

(d) There shall have occurred and be continuing no Event of Default and no event
which, with the giving of notice or the lapse of time, or both, could constitute
such an Event of Default.

 

(e) The representations and warranties contained in Article IV shall be true and
correct.

 

(f) Lender shall have received copies of all board of directors resolutions of
Borrower, and other action taken by Borrower to authorize the execution,
delivery and performance of the Loan Documents and the borrowing of the Loan
under the Loan Documents as well as the names and signatures of the officers of
Borrower authorized to execute documents on its behalf in connection with the
Loan, all as also certified as of the date of this Agreement by Borrower’s chief
financial officer, or equivalent, and such other papers as Lender may require.

 

(g) Lender shall have received copies, certified as true, correct and complete
by a corporate/limited liability company officer of each Borrower, of the
certificate of incorporation/organization of each Borrower, with any amendments
to any of the foregoing, and all other documents necessary for performance of
the obligations of Borrower under this Agreement and the other Loan Documents.

 

(h) Lender shall have received a written opinion of counsel for Borrower dated
the date of this Agreement, substantially in the form of Exhibit C.

 

(i) Lender shall have received such financial statements, reports,
certifications, and other operational information required to be delivered under
this Agreement, including without limitation an initial borrowing base
certificate calculating the Borrowing Base.

 

(j) Lender shall have received the Commitment Fee.

 

(k) The Lockbox, Lockbox Account and the Concentration Account shall have been
established.

 

(1) Lender shall have received an estoppel certificate substantially in the form
of Exhibit D from Borrower’s landlord or sublandlord, as the case may be, with
respect to each of the facilities identified on Schedule 4.15.

 

(m) Lender shall have received a certificate of Borrower’s chief financial
officer, dated the Closing Date, certifying that all of the conditions specified
in this Section nave been fulfilled.

 

(n) The Bankruptcy Court shall have issued a Final Order approving the sale of
assets to Borrower from New American Healthcare Corporation and its subsidiaries
(collectively “NAHC”) and Lender shall have received a copy of the signed Final
Order.

 

26



--------------------------------------------------------------------------------

(o) All conditions set forth in that certain Asset Purchase Agreement between
Borrower and NAHC shall have been met.

 

(p) Lender shall have received such other documents and information as requested
by Lender in its sole discretion.

 

Section 5.2. Conditions Precedent to Advances. Notwithstanding any other
provision of this Agreement, no Loan proceeds, Revolving Credit Loans, advances
or other extensions of credit under the Loan shall be disbursed under this
Agreement unless the following conditions have been satisfied or waived
immediately before such disbursement:

 

(a) The representations and warranties on the part of Borrower contained in
Article IV of this Agreement shall be true and correct in all respects at and as
of the date of disbursement or advance, as though made on and as of such date
(except to the extent that such representations and warranties expressly relate
solely to an earlier date and except that the references in Section 4.7 to
financial statements shall be deemed to be a reference to the then most recent
annual and interim financial statements of Borrower furnished to Lender pursuant
to Section 6.1).

 

(b) No Event of Default or event which, with the giving of notice of the lapse
of time, or both, could become an Event of Default shall have occurred and be
continuing or would result from the making of the disbursement or advance.

 

(c) No adverse change in the condition (financial or otherwise), properties,
business, or operations of Borrower shall have occurred and be continuing with
respect to Borrower since the date of this Agreement.

 

Section 5.3. Closing. Subject to the conditions of this Article V, the Loan
shall be made available on the date as is mutually agreed by the parties (the
“Closing Date”) at such time as may be mutually agreeable to the parties upon
the execution of this Agreement (the “Closing”) at such place as may be
requested by Lender.

 

Section 5.4. Waiver of Rights. By completing the Closing under this Agreement,
or by making advances under the Loan, Lender does not waive a breach of any
representation or warranty of Borrower under this Agreement or under any other
Loan Document, and all of Lender’s claims and rights resulting from any breach
or misrepresentation by Borrower are specifically reserved by Lender.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that for so long as Borrower may borrow under this
Agreement and until payment in full of the Note and performance of all other
obligations of Borrower under the Loan Documents:

 

Section 6.1. Financial Statements and Collateral Reports. Borrower will furnish
to Lender (i) a sales and collections report and accounts receivable aging
schedule on a form acceptable to Lender within twenty (20) days after the end of
each calendar month, which shall include, but not be limited to, a report of
sales, credits issued, and collections received; (ii) payables aging schedules
within fifteen (15) days after the end of each calendar month; (iii) internally
prepared monthly financial statements for Borrower, certified by the chief
financial officer of Borrower, within forty-five (45) days of the end of each
calendar month, accompanied by management analysis and actual vs. budget
variance reports for each nursing home generating Accounts; (iv) to the extent
prepared by Borrower, annual projections, profit and loss statements, balance
sheets, and cash flow reports (prepared on a monthly basis) for the succeeding
fiscal year within thirty (30) days before the end of each of Borrower’s fiscal
years; (v) internally prepared annual financial statements for Borrower within
ninety (90) days after the end of each of Borrower’s fiscal years; (vi) annual
audited financial statements for Borrower prepared by KPMG, or another firm of
independent public accountants satisfactory to Lender, within one hundred
thirty-five (135) days after the end of each of Borrower’s fiscal years; (vii)
promptly upon receipt thereof, copies of any reports submitted to Borrower by
the independent accountants in connection with any interim audit of the books of
Borrower and copies of each management control letter provided to Borrower by
independent accountants; (viii) as soon as available, copies of all financial
statements and notices provided by Borrower to all of its stockholders; and (ix)
such additional information, reports or statements as Lender may from time to
time request. Annual financial statements shall set forth in comparative form
figures for the corresponding periods in the prior fiscal year. All financial
statements shall include a balance sheet and statement of earnings and shall be
prepared in accordance with GAAP.

 

Section 6.2. Payments Under this Agreement. Borrower will make all payments of
principal, interest, fees, and all other payments required under this Agreement
and under the Loan, and under any other agreements with Lender to which Borrower
is a party, as and when due.

 

Section 6.3. Existence, Good Standing, and Compliance with Laws. Borrower will
do or cause to be done all things necessary (i) to obtain and keep in full force
and effect all corporate/limited liability company existence, rights, licenses,
privileges, and franchises of Borrower necessary to the ownership of its
property or the conduct of its business, and comply with all applicable current
and future laws, ordinances, rules, regulations, orders and decrees of any
Governmental Authority having or claiming jurisdiction over Borrower; and (ii)
to maintain and protect the properties used or useful in the conduct of the
operations of Borrower, in a

 

28



--------------------------------------------------------------------------------

prudent manner, including without limitation the maintenance at all times of
such insurance upon its insurable property and operations as required by law or
by Section 6.7.

 

Section 6.4. Legality. The making of the Loan and each disbursement or advance
under the Loan shall not be subject to any penalty or special tax, shall not be
prohibited by any governmental order or regulation applicable to Borrower, and
shall not violate any rule or regulation of any Governmental Authority, and
necessary consents, approvals and authorizations of any Governmental Authority
to or of any such disbursement or advance shall have been obtained.

 

Section 6.5. Lender’s Satisfaction. All instruments and legal documents and
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to Lender and is counsel, and Lender
shall have received all documents, including records of corporate/limited
liability company proceedings and opinions of counsel, which Lender may have
requested in connection therewith.

 

Section 6.6. Taxes and Charges. Borrower will timely file all tax reports and
pay and discharge all taxes, assessments and governmental charges or levies
imposed upon Borrower, or its income or profits or upon its properties or any
part thereof, before the same shall be in default and before the date on which
penalties attach thereto, as well as all lawful claims for labor, material,
supplies or otherwise which, if unpaid, might become a lien or charge upon the
properties or any part thereof of Borrower; provided, however, that Borrower
shall not be required to pay and discharge or cause to be paid and discharged
any such tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith and by appropriate proceedings
by Borrower, and Borrower shall have set aside on their books adequate reserve
therefor; and provided further, that such deferment of payment is permissible
only so long as Borrower’s title to, and its right to use, the Collateral is not
adversely affected thereby and Lender’s lien and priority on the Collateral are
not adversely affected, altered or impaired thereby.

 

Section 6.7. Insurance. Borrower will carry adequate public liability and
professional liability insurance with responsible companies reasonably
satisfactory to Lender in such amounts and against such risks as is customarily
maintained by similar businesses and by owners of similar property in the same
general area.

 

Section 6.8. General Information. Borrower will furnish to Lender such
information as Lender may, from time to time, request with respect to the
business or financial affairs of Borrower, and permit any officer, employee or
agent of Lender to visit and inspect any of the properties, to examine the
minute books, books of account and other records, including management letters
prepared by Borrower’s auditors, of Borrower, and make copies thereof or
extracts therefrom, and to discuss its and their business affairs, finances and
accounts with, and be advised as to the same by, the accountants and officers of
Borrower, all at such times and as often as Lender may reasonably require.

 

29



--------------------------------------------------------------------------------

Section 6.9. Maintenance of Property. Borrower will maintain, keep and preserve
all of its properties in good repair, working order and condition and from time
to time make all necessary repairs, renewals, replacements, betterments and
improvements thereto, so that the business carried on in connection therewith
may be properly conducted at all times.

 

Section 6.10. Notification of Events of Default and Adverse Developments.
Borrower promptly will notify Lender upon the occurrence of: (i) any Event of
Default; (ii) any event which, with the giving of notice or lapse of time, or
both, could constitute an Event of Default; (iii) any event, development or
circumstance whereby the financial statements previously furnished to Lender
fail in any material respect to present fairly, in accordance with GAAP, the
financial condition and operational results of Borrower; (iv) any judicial,
administrative or arbitration proceeding pending against Borrower, and any
judicial or administrative proceeding known by Borrower to be threatened against
it which, if adversely decided, could adversely affect its condition (financial
or otherwise) or operations (current or prospective) or which may expose
Borrower to uninsured liability of $50,000.00 or more; (v) any default claimed
by any other creditor for Borrowed Money of Borrower other than Lender; and (vi)
any other development in the business or affairs of Borrower which may be
adverse; in each case describing the nature of the event or development. In the
case of notification under clauses (i) and (ii)), Borrower should set forth the
action Borrower proposes to take with respect to such event.

 

Section 6.11. Employee Benefit Plans. Borrower will (i) comply with the funding
requirements of ERISA with respect to the Plans for its employees, or will
promptly satisfy any accumulated funding deficiency that arises under Section
302 of ERISA; (ii) furnish Lender, promptly after filing the same, with copies
of all reports or other statements filed with the United States Department of
Labor, the Pension Benefit Guaranty Corporation, or the Internal Revenue Service
with respect to all Plans, or which Borrower, or any member of a Controlled
Group, may receive from such Governmental Authority with respect to any such
Plans, and (iii) promptly advise Lender of the occurrence of any Reportable
Event or Prohibited Transaction with respect to any such Plan and the action
which Borrower proposes to take with respect thereto. Borrower will make all
contributions when due with respect to any multi-employer pension plan in which
it participates and will promptly advise Lender: (x) upon its receipt of notice
of the assertion against Borrower of a claim for withdrawal liability; (y) upon
the occurrence of any event which could trigger the assertion of a claim for
withdrawal liability against Borrower; and (z) upon the occurrence of any event
which would place Borrower in a Controlled Group as a result of which any member
(including Borrower) thereof may be subject to a claim for withdrawal liability,
whether liquidated or contingent.

 

Section 6.12. Financing Statements. Borrower shall provide to Lender evidence
satisfactory to Lender as to the due recording of termination statements,
releases of collateral, and Forms UCC-3, and shall cause to be recorded
financing statements on Form UCC-1, duly executed by Borrower and Lender, in all
places necessary to release all existing security interests

 

30



--------------------------------------------------------------------------------

and other liens in the Collateral (other than as permitted by this Agreement)
and to perfect and protect Lender’s first priority lien and security interest in
the Collateral, as Lender may request.

 

Section 6.13. Financial Records. Borrower shall keep current and accurate books
of records and accounts in which full and correct entries will be made of all of
its business transactions, and will reflect in its financial statements adequate
accruals and appropriations is to reserves, all in accordance with GAAP.

 

Section 6.14. Collection of Accounts. Borrower shall continue to collect its
Accounts in the ordinary course of business.

 

Section 6.15. Places of Business. Borrower shall give thirty (30) days’ prior
written notice to Lender of any change in the location of any of its places of
business, of the places where its records concerning its Accounts are kept, of
the places where the Collateral is kept, or of the establishment of any new, or
the discontinuance of any existing, places of business.

 

Section 6.16. Business Conducted. Borrower shall continue in the business
currently conducted by it using its best efforts to maintain its customers and
goodwill. Borrower shall not engage, directly or indirectly, in any line of
business substantially different from the business conducted by it immediately
before the Closing Date, or engage in business or lines of business which are
not reasonably related thereto without tie prior written consent of Lender, such
consent to be withheld or granted based on Lenders determination in its sole
discretion whether such action would have a detrimental impact on (a) Borrower’s
ability to repay the Loan and/or (b) the Lender’s rights in the Collateral.

 

Section 6.17. Litigation and Other Proceedings. Borrower shall give prompt
notice to Lender of any litigation, arbitration, or other proceeding before any
Governmental Authority against or affecting Borrower if the amount claimed is
more than $50,000.00 for any single claim, or if the amounts at issue in all
proceedings pending against Borrower at any point in time exceed $250,000 in the
aggregate.

 

Section 6.18. Bank Accounts. Borrower shall assign to Lender all of its
depository and disbursement accounts into which collections of Accounts are
deposited.

 

Section 6.19. Submission of Collateral Documents. Borrower will, on demand of
Lender, make available to Lender copies of shipping and delivery receipts
evidencing the shipment of goods that gave rise to an Account, medical records,
insurance verification forms, assignment of benefits, in-take forms or other
proof of the satisfactory performance of services that gave rise to an Account,
a copy of the claim o_ invoice for each Account and copies of any written
contract or order from which the Account arose. Borrower shall promptly notify
Lender if an Account becomes evidenced or secured by an instrument or chattel
paper and upon request of Lender, will promptly deliver any such instrument or
chattel paper to Lender.

 

31



--------------------------------------------------------------------------------

Section 6.20. Licensure; Medicaid/Medicare Cost Reports. Borrower will maintain
all certificates of need, provider numbers and licenses necessary to conduct its
business as currently conducted, and take any steps required to comply with any
such new or additional requirements that may be imposed on providers of medical
products and Medical Services. If required, all Medicaid/Medicare cost reports
will be properly filed.

 

Section 6.21. Officer’s Certificates. Together with the monthly financial
statements delivered pursuant to clause (iii) of Section 6.1, and together with
the audited annual financial statements delivered pursuant to clause (vi) of
that Section, Borrower shall deliver to Lender a certificate of its chief
financial officer, in form and substance satisfactory to Lender:

 

(a) Setting forth the information (including detailed calculations) required to
establish whether Borrower is in compliance with the requirements of Articles VI
and VII as of the end of the period covered by the financial statements then
being furnished; and

 

(b) Stating that the signer has reviewed the relevant terms of this Agreement,
and has made (or caused to be made under his supervision) a review of the
transactions and conditions of Borrower from the beginning of the accounting
period covered by the income statements being delivered to the date of the
certificate, and that such review has not disclosed the existence during such
period of any condition or event which constitutes an Event of Default or which
is then, or with the passage of time or giving of notice or both, could become
an Event of Default, and if any such condition or event existed during such
period or now exists, specifying the nature and period of existence thereof and
what action Borrower has taken or proposes to take with respect thereto.

 

Section 6.22. Visits and Inspections. Borrower agrees to permit representatives
of Lender, from time to time, as often as may be reasonably requested, but only
during normal business hours and following reasonable notice to Borrower, to
visit and inspect the properties of Borrower, and to inspect, audit and make
extracts from its books and records, and discuss with its officers, its
employees and its independent accountants, Borrower’s business, assets,
liabilities, financial condition, business prospects and results of operations,
provided that said visits and inspections by Lender do not interfere with
Borrower’s daily operations.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Borrower covenants and agrees that so long as Borrower may borrow under this
Agreement and until payment in full of the Note and performance of all other
obligations of Borrower under the Loan Documents:

 

Section 7.1. Borrowing. Borrower will not create, incur, assume or suffer to
exist any liability for Borrowed Money except: (i) indebtedness to Lender; (ii)
indebtedness of Borrower

 

32



--------------------------------------------------------------------------------

secured by mortgages, encumbrances or liens expressly permitted by Section 7.3;
(iii) accounts payable to trade creditors and current operating expenses (other
than for borrowed money) which are not aged more than one hundred twenty (120)
days from the billing date or more than thirty (30) days from the due date, in
each case incurred in the ordinary course of business and paid within such time
period, unless the same are being contested in good faith and by appropriate and
lawful proceedings, and Borrower shall have set aside such reserves, if any,
with respect thereto as are required by GAAP and deemed adequate by Borrower and
its independent accountants; (iv) borrowings incurred in the ordinary course of
its business and not exceeding $10,000.00 in the aggregate outstanding at any
one time, (v) capital leases existing as of the date of this Agreement, and (vi)
capital equipment leases entered into following the date of this Agreement
provided that the aggregate amount obligated on all such capital equipment
leases does not exceed $300,000 per Borrower facility without the prior written
consent of Lender Borrower will not make prepayments on any existing or future
indebtedness for Borrowed Money to any Person (other than Lender, to the extent
permitted by this Agreement or any subsequent agreement between Borrower and
Lender).

 

Section 7.2. Joint Ventures. Except as specifically described in Schedule 4.22,
Borrower will not invest directly or indirectly in any joint venture for any
purpose without the prior written notice to, and the prior written consent of
Lender, which consent shall not be unreasonably withheld.

 

Section 7.3. Liens and Encumbrances. Borrower will not create, incur, assume or
suffer to exist any mortgage, pledge, lien or other encumbrance of any kind
(including the charge upon property purchased under a conditional sale or other
title retention agreement) upon, or any security interest in, any of its
Collateral, whether now owned or hereafter acquired, except or Permitted Liens.

 

Section 7.4. Restriction on Fundamental Changes; No Change in Operation or
Control. Without the prior written consent of Lender, such consent to be
withheld or granted based on Lender’s determination in its sole discretion
whether the requisite following actions would have a material adverse effect on
(a) Borrower’s ability to repay the Loan and/or (b) the Lender’s rights in the
Collateral, Borrower will not: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution): (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any of its
assets, or the capital stock of any subsidiary of Borrower, whether now owned or
hereafter acquired; or (iv) acquire by purchase or otherwise all or any
substantial part of the business or assets of, or stock or other evidence of
beneficial ownership of, any Person. Borrower agrees that compliance with this
Section 7.4 is a material inducement to Lender’s advancing credit under this
Agreement and Borrower further agrees that any breach of the terms of this
Section 7.4 shall constitute fraud. Borrower further agrees that in addition to
all other remedies available to Lender, Lender shall be entitled to specific
enforcement of the covenants in this Section 7.4, including injunctive relief.
Consistent with the foregoing, until the Obligations are repaid in full,
Borrower shall not transfer, assign, convey or grant to any other Person the

 

33



--------------------------------------------------------------------------------

right to operate or control any of the facilities listed on Schedule 4.15,
whether by lease, sublease, management agreement, joint venture agreement or
otherwise.

 

Section 7.5. Sale and Leaseback. Borrower will not, directly or indirectly,
enter into any arrangement whereby Borrower sells or transfers all or any part
of its assets and thereupon and within one year thereafter rents or leases the
assets so sold or transferred without prior written notice to and the prior
written consent of Lender, which consent shall not be unreasonably withheld.

 

Section 7.6. Dividends, Distributions and Management Fees. Upon notice from
Lender to Borrower of the existence of an Event of Default under this Agreement,
Borrower will not declare or pay any dividends or other distributions with
respect to, purchase, redeem or otherwise acquire for value any of its
outstanding stock now or hereafter outstanding, or return any capital of its
stockholders, nor shall Borrower pay management fees or fees of a similar nature
to any Person.

 

Section 7.7. Loans. Except for those certain loans to employees of Borrower in
the aggregate amount of $265,000, as more fully described on Schedule 7.7,
Borrower will not make loans or advances to any Person, other than (i) trade
credit extended in the ordinary course of its business, and (ii) advances for
business travel and similar temporary advances made in the ordinary course of
business to officers, stockholders, directors, and employees.

 

Section 7.8. Contingent Liabilities. Borrower will not assume, guarantee,
endorse, contingently agree to purchase or otherwise become liable upon the
obligation of any Person, except by the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business.

 

Section 7.9. Subsidiaries. Borrower will not form any subsidiary, or make any
investment in or any loan in the nature of an investment to, any other Person.

 

Section 7.10. Compliance with ERISA. Borrower will not permit with respect to
any Plan covered by Title IV of ERISA any Prohibited Transaction or any
Reportable Event.

 

Section 7.11. Certificates of Need. Borrower will not amend, alter or suspend or
terminate or make provisional in any material way, any certificate of need or
provider number without the prior written consent of Lender, which consent shall
not be unreasonably withheld.

 

Section 7.12. Transactions with Affiliates. Borrower will not enter into any
transaction, including without limitation the purchase, sale, or exchange of
property, or the loaning or giving of funds to any Affiliate or subsidiary,
except in the ordinary course of business and pursuant to the reasonable
requirements of Borrower’s business and upon terms substantially the same and no
less favorable to Borrower as it would obtain in a comparable arm’s length
transaction with any Person not an Affiliate or subsidiary, and so long as the

 

34



--------------------------------------------------------------------------------

transaction is not otherwise prohibited under this Agreement. For purposes of
the foregoing, Lender consents to the transactions described on Schedule 7.12.

 

Section 7.13. Use of Lender’s Name. Borrower will not use Lender’s name (or the
name of any of Lender’s affiliates) in connection with any of its business
operations. Borrower may disclose to third parties that Borrower has a borrowing
relationship with Lender. Nothing contained in this Agreement is intended to
permit or authorize Borrower to make any contract on behalf of Lender.

 

Section 7.14. Change in Control. There shall occur no change in the ownership of
Borrower’s capital stock or in Borrower’s capital structure which would result
in a Change in Control without the prior written consent of Lende_, such consent
to be withheld or granted based on Lender’s determination in its sole discretion
whether such Change in Control would have a detrimental impact on (a) Borrower’s
ability to repay the Loan and/or (b) Lender’s rights in the Collateral. The
capital structure of each Borrower is set forth in Schedule 4.17.

 

Section 7.15. Contracts and Agreements. Borrower will not become or be a party
to any contract or agreement which would breach this Agreement, or breach any
other instrument, agreement, or document to which Borrower is a party or by
which it is or may be bound.

 

Section 7.16. Margin Stock. Borrower will not carry or purchase any “margin
security” within the meaning of Regulations U, T or X of the Board of Governors
of the Federal Reserve System.

 

Section 7.17. Truth of Statements and Certificates. Borrower will not furnish to
Lender any certificate or other document that contains any untrue statement of a
material fact or that omits to state a material fact necessary to make it not
misleading in light of the circumstances under which it was furnished.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1. Events of Default. Each of the following (individually, an “Event
of Default” and collectively, the “Events of Default”) shall constitute an event
of default under this Agreement:

 

(a) A default in the payment of any installment of principal of, or interest
upon, the Note and the Secured Term Note when due and payable, whether at
maturity or otherwise, or any breach of Section 2.3, which default or breach, as
applicable, shall have continued unremedied for a period of five (5) Business
Days after written notice of the default or breach from Lender to Borrower;

 

35



--------------------------------------------------------------------------------

(b) A default in the payment of any other charges, fees, or other monetary
obligations owing to Lender arising out of or incurred in connection with this
Agreement o_ the Mortgage Documents when such payment is due and payable, which
default shall have continued unremedied for a period of five (5) Business Days
after written notice of the default from Lender to Borrower;

 

(c) A default in the due observance or performance by Borrower of any other
term, covenant or agreement contained in any of the Loan Documents, which
default shall have continued unremedied for a period of ten (10) Business Days
after written notice of the default from Lender to Borrower;

 

(d) Any representation or warranty made by Borrower in this Agreement or in any
of the other Loan Documents, any financial statement, or any statement or
representation made in any other certificate, report or opinion delivered in
connection with this Agreement or the other Loan Documents proves to have been
incorrect or misleading in any material respect when made, which default shall
have continued unremedied for a period of ten (10) Business Days after written
notice of the default from Lender to Borrower;

 

(e) Any obligation of Borrower (other than its Obligations under this Agreement
or the Mortgage Documents) for the payment of Borrowed Money is not paid when
due or within any applicable grace period, or such obligation becomes or is
declared to be due and payable before the expressed maturity of the obligation,
or there shall have occurred an event which, with the giving of notice or lapse
of time, or both, would cause any such obligation to become, or allow any such
obligation to be declared to be, due and payable;

 

(f) Borrower makes an assignment for the benefit of creditors, offers a
composition or extension to creditors, or makes or sends notice of an intended
bulk sale of any business or assets now or hereafter conducted by Borrower;

 

(g) (i) Borrower files a petition n bankruptcy, (ii) Borrower is adjudicated
insolvent or bankrupt, petitions or applies to any tribunal for any receiver of
or any trustee for itself or any substantial part of its property, (iii)
Borrower commences any proceeding relating to itself under any reorganization,
arrangement, readjustment or debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, (iv) any such proceeding
is commenced against Borrower and such proceeding remains undismissed for a
period of sixty (60) days, (v) Borrower by any act indicates its consent to,
approval of, or acquiescence in, any such proceeding or the appointment of any
receiver of or any trustee for a Borrower or any substantial part of its
property, or suffers any such receivership or trusteeship to continue
undischarged for a period of sixty (60) days;

 

(h) One or more final judgments against Borrower or attachments against its
property not fully and unconditionally covered by insurance shall be rendered by
a court of record and shall remain unpaid, unstayed on appeal, undischarged,
unbonded and undismissed for a period of twenty (20) days;

 

36



--------------------------------------------------------------------------------

(i) A Reportable Event which might constitute grounds for termination of any
Plan covered by Title IV of ERISA or for the appointment by the appropriate
United States District Court of a trustee to administer any such Plan or for the
entry of a lien or encumbrance to secure any deficiency, has occurred and is
continuing thirty (30) days after its occurrence, or any such Plan is
terminated, or a trustee is appointed by an appropriate United States District
Court to administer any such Plan, or the Pension Benefit Guaranty Corporation
institutes proceedings to terminate any such Plan or to appoint a trustee to
administer any such Plan, on a lien or encumbrance is entered to secure any
deficiency or claim;

 

(j) There shall occur a Change of Control with respect to any Borrower and
Borrower has not complied with the provisions set forth in Section 7.14 above;

 

(k) There shall occur any uninsured damage to or loss, theft or destruction of
any portion of the Collateral that exceeds $50,000 in the aggregate;

 

(1) Borrower breaches or violates the terms of, or a default or an event which
could, whether with notice or the passage of time, or both, constitute a
default, occurs under any other existing or future agreement (related or
unrelated) between Borrower and Lender;

 

(m) Upon the issuance of any execution or distraint process against Borrower or
any of its property or assets;

 

(n) Borrower ceases any material portion of its business operations as currently
conducted;

 

(o) Any indication or evidence is received by Lender that Borrower may have
directly or indirectly been engaged in any type of activity which, in Lender’s
discretion, may result in the forfeiture of any property of Borrower to any
Governmental Authority, which default shall have continued unremedied for a
period of ten (10) Business Days after written notice from Lender;

 

(p) Borrower or any Affiliate of Borrower, shall challenge or contest, in any
action, suit or proceeding, the validity or enforceability of this Agreement, or
any of the other Loan Documents, the legality or the enforceability of any of
the Obligations or the perfection or priority of any Lien granted to Lender;

 

(q) Borrower shall be criminally indicted or convicted under any law that could
lead to a forfeiture of any Collateral; or

 

(r) There shall occur a material adverse change in the financial condition or
business prospects of Borrower which default shall have continued unremedied for
a period of ten (10) Business Days after written notice from Lender.

 

37



--------------------------------------------------------------------------------

(s) Borrower shall have breached any of its covenants or obligations under the
Warrant.

 

(t) Borrower shall have prepaid in full or otherwise terminated the Secured Term
Note.

 

Section 8.2. Acceleration. Upon the occurrence of any of the foregoing Events of
Default, the Note shall become and be immediately due and payable upon
declaration to that effect delivered by Lender to Borrower; provided that, upon
the happening of any event specified in Section 8.1 (g), the Note shall be
immediately due and payable without declaration or other notice to Borrower.

 

Section 8.3. Remedies.

 

(a) Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Loan Documents, Lender, in addition to all
other rights, options, and remedies granted to Lender under this Agreement or at
law or in equity, may take any of the following steps (which list is given by
way of example and is not intended to be an exhaustive list of all such rights
and remedies):

 

(i) Terminate the Loan, whereupon all outstanding Obligations (including without
limitation the Termination Fee which fee shall also be due and payable upon
acceleration hereunder) shall be immediately due and payable;

 

(ii) Exercise all other rights granted to it under this Agreement and all rights
under the UCC in effect in the applicable jurisdiction(s) and under any other
applicable law; and

 

(iii) Exercise all rights and remedies under all Loan Documents now or hereafter
in effect, including but not limited to:

 

(A) The right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;

 

(B) The right to (by its own means or with judicial assistance) enter any of
Borrower’s premises and take possession of the Collateral, or render it
unusable, or dispose of the Collateral on such premises in compliance with
subsection (C) below, without any liability for rent, storage, utilities; or
other sums, and Borrower shall not resist or interfere with such action;

 

(C) The right to require Borrower at Borrower’s expense to assemble all or any
part of the Collateral and make it available to Lender at any place designated
by Lender; and

 

38



--------------------------------------------------------------------------------

(D) The right to reduce the Maximum Loan Amount or to use the Collateral and/or
funds in the Concentration Account in amounts up to the Maximum Loan Amount for
any reason.

 

(b) Borrower agrees that a notice received by it at least ten (10) days before
the time of any intended public sale, or the time after which any private sale
or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Lender without
prior notice to Borrower. At any sale or disposition of Collateral, Lender may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrower, which right is hereby
waived and released. Borrower covenant; and agrees not to interfere with or
impose any obstacle to Lender’s exercise of its rights and remedies with respect
to the Collateral.

 

Section 8.4. Nature of Remedies. Lender shall have the right to proceed against
all or any portion of the Collateral to satisfy in any order (i) the liabilities
and Obligations of Borrower to Lender or any Affiliate of Lender under this
Agreement, or any other loan documents evidencing financings provided to
Borrower, or (ii) the liabilities and Obligations of Borrower to Lender or any
Affiliate of Lender under the Mortgage Documents. All rights and remedies
granted Lender under this Agreement and under any agreement referred to in this
Agreement, or otherwise available at law or in equity, shall be deemed
concurrent and cumulative, and not alternative remedies, and Lender may proceed
with any number of remedies at the same time until the Loans, and all other
existing and future liabilities and obligations of Borrower to Lender, are
satisfied in full. The exercise of any one right or remedy shall not be deemed a
waiver or release of any other right or remedy, and Lender, upon the occurrence
of an Event of Default, may proceed against Borrower, and/or the Collateral, at
any time, under any agreement, with any available remedy and in any order.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1. Expenses and Taxes.

 

(a) Borrower agrees to pay, whether or not the Closing occurs, a reasonable
documentation preparation fee, together with actual audit and appraisal fees and
all other reasonable out-of-pocket charges and expenses incurred by Lender in
connection with the negotiation, preparation, legal review and execution of each
of the Loan Documents, including but not limited to UCC and judgment lien
searches and UCC filings and fees for post-Closing UCC and judgment lien
searches. In addition, Borrower shall pay all such fees associated with any
amendments to the Loan Documents following Closing.

 

39



--------------------------------------------------------------------------------

(b) Borrower also agrees to pay all out-of-pocket charges and expenses incurred
by Lender (including the fees and expenses of Lender’s counsel) in connection
with the enforcement, protection or preservation of any right or claim of
Lender, the termination of this Agreement, the termination of any liens of
Lender on the Collateral, and the collection of any amounts due under the Loan
Documents. If Lender uses in-house counsel for any of these purposes (i.e., for
any task in connection with the enforcement, protection or preservation of any
right or claim of Lender and the collection of any amounts due under its Loan
Documents), Borrower further agrees that its Obligations under the Loan
Documents include reasonable charges for such work commensurate with the fees
that would otherwise be charged by outside legal counsel selected by Lender for
the work performed.

 

(c) Borrower shall pay all taxes (other than taxes based upon or measured by
Lender’s income or revenues or any personal property tax), if any, in connection
with the issuance of the Note and the recording of the security documents
therefor. The obligations of Borrower under this clause (c) shall survive the
payment of Borrower’s indebtedness under this Agreement and the termination of
this Agreement.

 

Section 9.2. Entire Agreement; Amendments. This Agreement and the other Loan
Documents constitute the full and entire understanding and agreement among the
parties with regard to their subject matter and supersede all prior written or
oral agreements, understandings, representations and warranties made with
respect thereto. No amendment, supplement or modification of this Agreement nor
any waiver of any provision thereof shall be made except in writing executed by
the party against whom enforcement is sought.

 

Section 9.3. No Waiver; Cumulative Rights. No waiver by any party to this
Agreement of any one or more defaults by the other party in the performance of
any of the provisions of this Agreement shall operate or be construed as a
waiver of any future default or defaults, whether of a like or different nature.
No failure or delay on the part of any party in exercising any right, power or
remedy under this Agreement shall operate as a waiver of such right, power or
remedy nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise of such right, power or remedy or
the exercise of any other right, power or remedy. The remedies provided for in
this Agreement are cumulative and are not exclusive of any remedies that may be
available to any party to this Agreement at law, in equity or otherwise.

 

Section 9.4. Notices. Any notice or other communication required or permitted
under this Agreement shall be in writing and personally delivered, mailed by
registered or certified mail (return receipt requested and postage prepaid),
sent by telecopier (with a confirming copy

 

40



--------------------------------------------------------------------------------

sent by regular mail), or sent by prepaid overnight courier service, and
addressed to the relevant party at its address set forth below, or at such other
address as such party may, by written notice, designate as its address for
purposes of notice under this Agreement:

 

  (a) If to Lender, at:

 

       Heller Healthcare Finance, inc.

       2 Wisconsin Circle, 4th Floor

       Chevy Chase, Maryland 20815

       Attention: Steven M. Curwin, Deputy General Counsel

       Telephone: (301) 961-1640

       Telecopier: (301) 664-9866

 

  (b) If to Borrower, at:

 

       c/o Healthmont, Inc.

       Gateway Building, Suite 310

       Brentwood, Tennessee 37027

       Attn: President

       Telephone: 615-309-6900

       Telecopy: 615-309-6901

 

If mailed, notice shall be deemed to be given five (5) days after being sent,
and if sent by personal delivery, telecopier or prepaid courier, notice shall be
deemed to be given when delivered.

 

Section 9.5. Severability. If any term, covenant or condition or this Agreement,
or the application of such term, covenant or condition to any party or
circumstance shall be found by a court of competent jurisdiction to be, to any
extent, invalid or unenforceable, the remainder of this Agreement and the
application of such term, covenant, or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term, covenant or condition shall be valid and
enforced to the fullest extent permitted by law. Upon determination that any
such term is invalid, illegal or unenforceable, Lender may, but is not obligated
to, advance funds to Borrower under this Agreement until the parties to this
Agreement amend this Agreement so as to effect the original intent of the
parties as closely as possible in a valid and enforceable manner.

 

Section 9.6. Successors and Assigns. This Agreement, the Note, and the other
Loan Documents shall be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns. Notwithstanding the
foregoing, Borrower may not assign any of its rights or delegate any of its
obligations under this Agreement without the prior written consent of Lender,
which may be withheld in its sole discretion. Lender may sell, assign,

 

41



--------------------------------------------------------------------------------

transfer, or participate any or all of its rights or obligations under this
Agreement without notice to or consent of Borrower.

 

Section 9.7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one instrument.

 

Section 9.8. Interpretation. No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any party because that party
or its legal representative drafted that provision. The titles of the paragraphs
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement. Any pronoun used in this Agreement
shall be deemed to include singular and plural and masculine, feminine and
neuter gender as the case may be. The words “herein,” “hereof,’” and “hereunder”
shall be deemed to refer to this entire Agreement, except as the context
otherwise requires.

 

Section 9.9. Survival of Terms. All covenants, agreements, representations and
warranties made in this Agreement, any other Loan Document, and in any
certificates and other instruments delivered in connection with this Agreement
shall be considered to have been relied upon by Lender and shall survive the
making by Lender of the Loans contemplated by this Agreement and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
until all liabilities and obligations of Borrower to Lender are satisfied in
full.

 

Section 9.10. Release of Lender. For and in consideration of the Loan, Borrower,
voluntarily, knowingly, unconditionally, and irrevocably, with specific and
express intent, for and on behalf of itself and its agents, attorneys, heirs,
successors, and assigns (collectively the “Releasing Parties”) does hereby fully
and completely release, acquit and forever discharge Lender, and its successors,
assigns, heirs, affiliates, subsidiaries, parent companies, principals,
directors, officers, employees, shareholders and agents (hereinafter called the
“Lender Parties”); and any other person, firm, business, corporation, insurer,
or association which may be responsible or liable for the acts or omissions of
the Lender Parties, or who may be liable for the injury or damage resulting
therefrom (collectively the “Released Parties”), of and from any and all
actions, causes of action, suits, debts, disputes, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, whether matured or unmatured, liquidated or unliquidated, vested or
contingent, choate or inchoate, known or unknown that the Releasing Parties (or
any of them) have, whether now or in the future, (whether directly or
indirectly) against the Released Parties or any of them. The Borrower
acknowledges that the foregoing release is a material inducement __ Lender’s
decision to extend to Borrower the financial accommodations hereunder and has
been relied upon by Lender in agreeing to make the Loan.

 

Section 9.11. Time. Whenever Borrower is required to make any payment or perform
any act on a Saturday, Sunday, or a legal holiday under the laws of the State of
Maryland (__ other jurisdiction where Borrower is required to make the payment
or perform the act), the

 

42



--------------------------------------------------------------------------------

payment may be made or the act performed on the next Business Day. Time is of
the essence in Borrower’s performance under this Agreement and all other Loan
Documents.

 

Section 9.12. Commissions. The transaction contemplated by this Agreement was
brought about by Lender and Borrower acting as principals and without any
brokers, agents, or finders being the effective procuring cause. Borrower
represents that it has not committed Lender to the payment of any brokerage fee,
commission, or charge in connection with this transaction. If any such claim is
made on Lender by any broker, finder, or agent or other person. Borrower will
indemnify, defend, and hold Lender harmless from and against the claim and will
defend any action to recover on that claim, at Borrower’s cost and expense,
including Lender’s counsel fees. Borrower further agrees that until any such
claim or demand is adjudicated in Lender’s favor, the amount demanded will be
deemed a liability of Borrower under this Agreement, secured by the Collateral.

 

Section 9.13. Third Parties. No lights are intended to be created under this
Agreement or under any other Loan Document for the benefit of any third party
donee, creditor, or incidental beneficiary of Borrower. Nothing contained in
this Agreement shall be construed as a delegation to Lender of Borrower’s duty
of performance, including without limitation Borrower’s duties under any account
or contract in which Lender has a security interest.

 

Section 9.14. Discharge of Borrower’s Obligations. Lender, in its sole
discretion, shall have the right at any time, and from time to time, without
prior notice to Borrower if Borrower fails to do so, to: (i) obtain insurance
covering any of the Collateral as required under this Agreement; (ii) pay for
the performance of any of Borrower’s obligations under this Agreement; (iii)
discharge taxes, liens, security interests, or other encumbrances at any time
levied or placed on any of the Collateral in violation of this Agreement unless
Borrower is in good faith with due diligence by appropriate proceedings
contesting those items; and (iv) pay for the maintenance and preservation of any
of the Collateral. Expenses and advances shall be added to the Loan, until
reimbursed to Lender and shall be secured by the Collateral. Any such payments
and advances by Lender shall not be construed as a waiver by Lender of an Event
of Default.

 

Section 9.15. Information to Participants. Lender may divulge to any participant
it may obtain in the Loan, or any portion of the Loan, all information, and
furnish to such participant copies of reports, financial statements,
certificates, and documents obtained under any provision of this Agreement or
any other Loan Document.

 

Section 9.16. Indemnity. Borrower hereby agrees to indemnify and hold harmless
Lender, its partners, officers, agents and employees (collectively,
“Indemnitee”) from and against any liability, loss, cost, expense, claim,
damage, suit, action or proceeding ever suffered or incurred by Lender
(including reasonable attorneys’ fees and expenses) arising from Borrower’s
failure to observe, perform or discharge any of its covenants, obligations,
agreements or duties under this Agreement, or from the breach of any of the
representations or warranties contained in Article IV of this Agreement. In
addition, Borrower shall defend Indemnitee against

 

43



--------------------------------------------------------------------------------

and save it harmless from all claims of any Person with respect to the
Collateral. Notwithstanding any contrary provision in this Agreement, the
obligation of Borrower under this Section 9.16 shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

Section 9.17. Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Lender with respect
to any matter that is the subject of this Agreement, the other Loan Documents
may be granted or withheld by Lender in its sole and absolute discretion.

 

Section 9.17. Choice of Law; Consent to Jurisdiction. THIS AGREEMENT AND THE
NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF MARYLAND, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF
CONFLICTS OF LAWS. IF ANY ACTION ARISING OUT OF THIS AGREEMENT OR THE NOTE IS
COMMENCED BY LENDER IN THE STATE COURTS OF THE STATE OF MARYLAND OR IN THE U.S.
DISTRICT COURT FOR THE DISTRICT OF MARYLAND, BORROWER HEREBY CONSENTS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH ACTION AND TO THE LAYING OF VENUE IN
THE STATE OF MARYLAND. ANY PROCESS IN ANY SUCH ACTION SHALL BE DULY SERVED IF
MAILED BY REGISTERED MAIL, POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS DESCRIBED
IN SECTION 9.4. OR IF SERVED BY ANY OTHER MEANS PERMITTED BY APPLICABLE LAW.

 

Section 9.18. Cooperation in Discovery and Litigation. In any litigation, trial,
arbitration or other dispute resolution proceeding relating to this Agreement or
any of the other Loan Documents, all directors, officers, employees and agents
of Borrower or of its Affiliates shall be deemed to be employees or managing
agents of Borrower for purposes of all applicable law or court rules regarding
the production of witnesses by notice for testimony (whether in a deposition, at
trial or otherwise). Borrower will use all commercially reasonable efforts to
produce in any such dispute resolution proceeding, at the time and in the manner
requested by Lender, all Persons, documents (whether in tangible, electronic or
other form) or other things under its control and relating to the dispute in any
jurisdiction that recognizes that (or any similar) distinction.

 

Section 9.19. Waiver of Trial by Jury. BORROWER HEREBY (A) COVENANTS AND AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (B)
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN, KNOWINGLY AND VOLUNTARILY, BY BORROWER, AND THIS WAIVER IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
JURY TRIAL WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED AND REQUESTED TO
SUBMIT THIS

 

44



--------------------------------------------------------------------------------

AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PARTIES TO THIS AGREEMENT, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF BORROWER’S
WAIVER OF THE RIGHT TO JURY TRIAL, FURTHER, BORROWER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF LENDER (INCLUDING LENDER’S COUNSEL) HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, TO BORROWER THAT LENDER WILL NOT SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO JURY TRIAL PROVISION.

 

Section 9.20. Confession of Judgment. BORROWER AUTHORIZES ANY ATTORNEY ADMITTED
TO PRACTICE BEFORE ANY COURT OF RECORD IN THE UNITED STATES OR THE CLERK OF SUCH
COURT TO APPEAR ON BEHALF OF BORROWER IN ANY COURT IN ONE OR MORE PROCEEDINGS,
OR BEFORE ANY CLERK THEREOF OF PROTHONOTARY OR OTHER COURT OFFICIAL, AND TO
CONFESS JUDGMENT AGAINST BORROWER IN FAVOR OF LENDER IN THE FULL AMOUNT DUE ON
THIS AGREEMENT (INCLUDING PRINCIPAL, ACCRUED INTEREST AND ANY AND ALL CHARGES,
FEES AND COSTS) PLUS ATTORNEYS’ FEES EQUAL TO FIFTEEN PERCENT (15%) OF THE
AMOUNT DUE, PLUS COURT COSTS, ALL WITHOUT PRIOR NOTICE OR OPPORTUNITY OF
BORROWER FOR PRIOR HEARING. BORROWER AGREES AND CONSENTS THAT VENUE AND
JURISDICTION SHALL BE PROPER IN THE CIRCUIT COURT OF ANY COUNTY OF THE STATE OF
MARYLAND OR OF BALTIMORE CITY, MARYLAND, OR IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND. BORROWER WAIVES THE BENEFIT OF ANY AND EVERY
STATUTE, ORDINANCE, OR RULE OF COURT WHICH MAY BE LAWFULLY WAIVED CONFERRING
UPON BORROWER ANY RIGHT OR PRIVILEGE OF EXEMPTION, HOMESTEAD RIGHTS, STAY OF
EXECUTION, OR SUPPLEMENTARY PROCEEDINGS, OR OTHER RELIEF FROM THE ENFORCEMENT OR
IMMEDIATE ENFORCEMENT OF A JUDGMENT OR RELATED PROCEEDINGS ON A JUDGMENT. THE
AUTHORITY AND POWER TO APPEAR FOR AND ENTER JUDGMENT AGAINST BORROWER SHALL NOT
BE EXHAUSTED BY ONE OR MORE EXERCISES THEREOF, OR BY ANY IMPERFECT EXERCISE
THEREOF, AND SHALL NOT BE EXTINGUISHED BY ANY JUDGMENT ENTERED PURSUANT THERETO;
SUCH AUTHORITY AND POWER MAY BE EXERCISED ON ONE OR MORE OCCASIONS FROM TIME TO
TIME, IN THE SAME OR DIFFERENT JURISDICTIONS, AS OFTEN AS LENDER SHALL DEEM
NECESSARY, CONVENIENT, OR PROPER.

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above

 

LENDER: HELLER HEALTHCARE FINANCE, INC.

a Delaware corporation

By:        

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

BORROWER:     HEALTHMONT, INC.    

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           

(Seal)

   

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  CEO    

 

HEALTHMONT OF GEORGIA, INC.    

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           

(Seal)

   

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  President    

 

HEALTHMONT OF TEXAS, INC.    

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           

(Seal)

   

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  President    

 

46



--------------------------------------------------------------------------------

HEALTHMONT OF TEXAS I, LLC    

a Tennessee limited liability company

    By:   /s/    TIMOTHY S. HILL           

(Seal)

   

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  Chief Manager    

 

HEALTHMONT OF OREGON I, INC.    

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           

(Seal)

   

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  President    

 

HEALTHMONT OF OREGON II, INC.    

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           

(Seal)

   

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  President    

 

HEALTHMONT OF OREGON III, INC.    

a Tennessee corporation

    By:   /s/    TIMOTHY S. HILL           

(Seal)

   

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  President    

 

HEALTHMONT OF OREGON IV, LLC    

a Tennessee limited liability company

    By:   /s/    TIMOTHY S. HILL           

(Seal)

   

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  Chief Manager    

 

HEALTHMONT OF OREGON V, LLC    

a Tennessee limited liability company

    By:   /s/    TIMOTHY S. HILL           

(Seal)

   

--------------------------------------------------------------------------------

   

Name:

  Timothy S. Hill    

Its:

  Chief Manager    

 

47